Exhibit 10.1

 

 

 

CREDIT AGREEMENT

by and among

TPG SPECIALTY LENDING, INC.

as Administrative Agent and Sole Lead Arranger,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

POWER SOLUTIONS INTERNATIONAL, INC.

as Parent,

and

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO

as Borrowers

Dated as of June 28, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

DEFINITIONS AND CONSTRUCTION.

     1   

1.1.

 

Definitions

     1   

1.2.

 

Accounting Terms

     1   

1.3.

 

Code

     2   

1.4.

 

Construction

     2   

1.5.

 

Time References

     3   

1.6.

 

Schedules and Exhibits

     3   

2.

 

LOANS AND TERMS OF PAYMENT.

     3   

2.1.

 

[Intentionally Omitted].

     3   

2.2.

 

Term Loan

     3   

2.3.

 

Borrowing Procedures and Settlements.

     4   

2.4.

 

Payments; Prepayments.

     6   

2.5.

 

Promise to Pay; Promissory Notes.

     11   

2.6.

 

Interest Rates: Rates, Payments, and Calculations.

     12   

2.7.

 

Crediting Payments

     13   

2.8.

 

Designated Account

     13   

2.9.

 

Maintenance of Loan Account; Statements of Obligations

     13   

2.10.

 

Fees.

     14   

2.11.

 

[Intentionally Omitted].

     14   

2.12.

 

LIBOR Option.

     14   

2.13.

 

Capital Requirements.

     17   

2.14.

 

[Intentionally Omitted].

     18   

2.15.

 

Joint and Several Liability of Borrowers.

     18   

3.

 

CONDITIONS; TERM OF AGREEMENT.

     20   

3.1.

 

Conditions Precedent to the Initial Extension of Credit

     20   

3.2.

 

[Intentionally Omitted]

     20   

3.3.

 

Maturity

     20   

3.4.

 

Effect of Maturity

     20   

3.5.

 

Early Termination by Borrowers

     21   

3.6.

 

Conditions Subsequent

     21   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.

 

REPRESENTATIONS AND WARRANTIES.

     21   

4.1.

 

Due Organization and Qualification; Subsidiaries.

     21   

4.2.

 

Due Authorization; No Conflict.

     22   

4.3.

 

Governmental Consents

     22   

4.4.

 

Binding Obligations; Perfected Liens.

     23   

4.5.

 

Title to Assets; No Encumbrances

     23   

4.6.

 

Litigation.

     23   

4.7.

 

Compliance with Laws

     24   

4.8.

 

No Material Adverse Effect

     24   

4.9.

 

Solvency.

     24   

4.10.

 

Employee Benefits

     24   

4.11.

 

Environmental Condition

     24   

4.12.

 

Complete Disclosure

     25   

4.13.

 

Patriot Act

     25   

4.14.

 

Indebtedness

     25   

4.15.

 

Payment of Taxes

     26   

4.16.

 

Margin Stock

     26   

4.17.

 

Governmental Regulation

     26   

4.18.

 

OFAC

     26   

4.19.

 

Employee and Labor Matters

     26   

4.20.

 

[Intentionally Omitted]

     27   

4.21.

 

Leases

     27   

4.22.

 

Eligible Accounts

     27   

4.23.

 

Eligible Inventory

     27   

4.24.

 

Location of Inventory

     27   

4.25.

 

Inventory Records

     28   

4.26.

 

Real Estate

     28   

4.27.

 

Insurance

     28   

4.28.

 

Permits, Etc

     28   

4.29.

 

Managerial Assistance and Related Persons

     28   

4.30.

 

Designation of Senior Indebtedness

     28   

4.31.

 

ABL Loan Documents and Notes Indenture Agreement

     29   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.

 

AFFIRMATIVE COVENANTS.

     29   

5.1.

 

Financial Statements, Reports, Certificates

     29   

5.2.

 

Reporting

     29   

5.3.

 

Existence

     29   

5.4.

 

Maintenance of Properties

     29   

5.5.

 

Taxes

     29   

5.6.

 

Insurance

     29   

5.7.

 

Inspection.

     30   

5.8.

 

Compliance with Laws

     30   

5.9.

 

Environmental

     31   

5.10.

 

Disclosure Updates

     31   

5.11.

 

Formation of Subsidiaries

     31   

5.12.

 

Further Assurances

     33   

5.13.

 

Lender Meetings

     33   

5.14.

 

Location of Inventory

     33   

5.15.

 

After Acquired Real Property

     33   

6.

 

NEGATIVE COVENANTS.

     34   

6.1.

 

Indebtedness

     34   

6.2.

 

Liens

     34   

6.3.

 

Restrictions on Fundamental Changes

     34   

6.4.

 

Disposal of Assets

     35   

6.5.

 

Nature of Business

     35   

6.6.

 

Prepayments and Amendments

     36   

6.7.

 

Restricted Payments

     36   

6.8.

 

Accounting Methods

     37   

6.9.

 

Investments

     37   

6.10.

 

Transactions with Affiliates

     37   

6.11.

 

Use of Proceeds

     37   

6.12.

 

Limitation on Issuance of Equity Interests

     38   

6.13.

 

Inventory with Bailees

     38   

6.14.

 

No Further Negative Pledges

     38   

6.15.

 

Sales and Lease Backs

     38   

6.16.

 

Employee Benefit Plans

     38   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.

 

FINANCIAL COVENANTS.

     38   

8.

 

EVENTS OF DEFAULT.

     39   

8.1.

 

Payments

     39   

8.2.

 

Covenants

     40   

8.3.

 

Judgments

     40   

8.4.

 

Voluntary Bankruptcy, etc

     40   

8.5.

 

Involuntary Bankruptcy, etc

     40   

8.6.

 

Default Under Other Agreements

     41   

8.7.

 

Representations, etc

     41   

8.8.

 

Guaranty

     41   

8.9.

 

Security Documents

     41   

8.10.

 

Loan Documents

     41   

8.11.

 

Change of Control

     41   

8.12.

 

Proceedings

     41   

8.13.

 

Cessation of Business

     41   

8.14.

 

ABL Credit Agreement

     42   

8.15.

 

Notes Indenture Agreement

     42   

9.

 

RIGHTS AND REMEDIES.

     42   

9.1.

 

Rights and Remedies

     42   

9.2.

 

Remedies Cumulative

     42   

10.

 

WAIVERS; INDEMNIFICATION.

     43   

10.1.

 

Demand; Protest; etc

     43   

10.2.

 

The Lender Group’s Liability for Collateral

     43   

10.3.

 

Indemnification

     43   

11.

 

NOTICES.

     44   

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

     45   

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     47   

13.1.

 

Assignments and Participations.

     47   

13.2.

 

Successors

     51   

14.

 

AMENDMENTS; WAIVERS.

     51   

14.1.

 

Amendments and Waivers.

     51   

14.2.

 

Replacement of Certain Lenders.

     53   

14.3.

 

No Waivers; Cumulative Remedies

     53   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

15.

 

AGENT; THE LENDER GROUP.

     54   

15.1.

 

Appointment and Authorization of Agent

     54   

15.2.

 

Delegation of Duties

     54   

15.3.

 

Liability of Agent

     55   

15.4.

 

Reliance by Agent

     55   

15.5.

 

Notice of Default or Event of Default

     55   

15.6.

 

Credit Decision

     56   

15.7.

 

Costs and Expenses; Indemnification

     56   

15.8.

 

Agent in Individual Capacity

     57   

15.9.

 

Successor Agent

     57   

15.10.

 

Lender in Individual Capacity

     58   

15.11.

 

Collateral Matters.

     58   

15.12.

 

Restrictions on Actions by Lenders; Sharing of Payments.

     60   

15.13.

 

Agency for Perfection

     60   

15.14.

 

Payments by Agent to the Lenders

     60   

15.15.

 

Concerning the Collateral and Related Loan Documents

     61   

15.16.

 

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     61   

15.17.

 

Several Obligations; No Liability

     62   

15.18.

 

Sole Lead Arranger

     62   

16.

 

WITHHOLDING TAXES.

     62   

16.1.

 

Payments

     62   

16.2.

 

Exemptions.

     63   

16.3.

 

Reductions.

     64   

16.4.

 

Refunds

     65   

17.

 

GENERAL PROVISIONS.

     65   

17.1.

 

Effectiveness

     65   

17.2.

 

Section Headings

     65   

17.3.

 

Interpretation

     65   

17.4.

 

Severability of Provisions

     65   

17.5.

 

[Intentionally Omitted]

     66   

17.6.

 

Debtor-Creditor Relationship

     66   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

17.7.

 

Counterparts; Electronic Execution

     66   

17.8.

 

Revival and Reinstatement of Obligations; Certain Waivers

     66   

17.9.

 

Confidentiality.

     67   

17.10.

 

Survival

     68   

17.11.

 

Patriot Act

     69   

17.12.

 

Integration

     69   

17.13.

 

Parent as Agent for Borrowers

     69   

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit L-1

 

Form of LIBOR Notice

Exhibit P-1

 

Form of Perfection Certificate

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Locations of Borrowing Base Inventory and Equipment

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 3.6

 

Conditions Subsequent

Schedule 4.1(b)

 

Capitalization of Borrowers

Schedule 4.1(c)

 

Capitalization of Borrowers’ Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.6

 

Litigation

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Permitted Indebtedness

Schedule 4.24

 

Location of Inventory

Schedule 4.26

 

Real Estate

Schedule 4.27

 

Insurance

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 6.5

 

Nature of Business

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of June 28, 2016,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), TPG
SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as administrative agent
for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”), TSL, as sole lead arranger
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Lead Arranger”), POWER SOLUTIONS INTERNATIONAL, INC., a Delaware
corporation (“Parent”), PROFESSIONAL POWER PRODUCTS, INC., an Illinois
corporation (“PPPI”), POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois
limited liability company (“PIA”), BI-PHASE TECHNOLOGIES, LLC, a Minnesota
limited liability company (“BPT”), and the other Persons from time to time party
hereto as borrowers (such Persons together with Parent, PPPI, PIA and BPT, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).

WHEREAS, the Lenders have agreed to extend a credit facility to Borrowers
consisting of a term loan in an aggregate principal amount not to exceed
$60,000,000; and

WHEREAS, Borrowers have agreed to secure all of their obligations in respect of
such term loan by granting to Agent, for the benefit of the Lenders, a first
priority Lien on substantially all of their assets (subject to the prior
preferred Lien of ABL Agent in the ABL Priority Collateral pursuant to the terms
of the Intercreditor Agreement).

NOW THEREFORE, the parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notify
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that Agent, Borrowers and the Required Lenders will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon by Agent,
Borrowers, and the Required Lenders, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Parent” is used in respect of a



--------------------------------------------------------------------------------

financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries that are Loan Parties on a consolidated basis,
unless the context clearly requires otherwise. Notwithstanding anything to the
contrary contained herein, (a) all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or Accounting Standards Codification
825) (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid and (b) the receipt by Agent of cash collateral in order
to secure any contingent Obligations for which a claim or demand for payment has
been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations. Any reference
herein to any Person shall be construed to include such

 

-2-



--------------------------------------------------------------------------------

Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record. Each of the definitions contained herein that are defined by reference
to the ABL Credit Agreement shall continue to be defined as defined in the ABL
Credit Agreement (1) unless otherwise specified, regardless of any amendments,
waivers or other modifications to the ABL Credit Agreement after the date hereof
and (2) regardless of whether or not the ABL Credit Agreement remains in effect.

1.5. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern Standard Time or Eastern Daylight Saving Time, as in effect in New York
City, New York on such day. For purposes of the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOANS AND TERMS OF PAYMENT.

2.1. [Intentionally Omitted].

2.2. Term Loan.

(a) Subject to the terms and conditions of this Agreement, on the Closing Date,
each Lender with a Term Loan Commitment agrees (severally, not jointly or
jointly and severally) to make a term loan (collectively, the “Term Loan”) to
Borrowers in an amount not to exceed the lesser of:

(i) such Lender’s Term Loan Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the Borrowing Base as of
the Closing Date.

(b) Anything to the contrary in this Section 2.2 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, and other Reserves against the Borrowing Base. The amount of any
Receivable Reserve, Inventory Reserve, or other Reserve established by Agent
shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve and shall not be
duplicative of any other reserve established and currently maintained.

(c) The principal of the Term Loan shall be repaid in payments of (i) $375,000
on the last Business Day of each fiscal quarter of Parent, commencing on
September 30, 2017, and ending on June 30, 2018 and (ii) $750,000 on the last
Business Day of each fiscal quarter of Parent ending thereafter. The outstanding
unpaid principal balance and all accrued and unpaid interest on the Term Loan
shall be due and payable on the earlier of (A) the Maturity Date, and (B) the
date of the acceleration of the Term Loan in accordance with the

 

-3-



--------------------------------------------------------------------------------

terms hereof. Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed. All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations hereunder.

2.3. Borrowing Procedures and Settlements.

(a) [Intentionally Omitted].

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

(d) Protective Advances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time after the occurrence and during the continuance of
an Event of Default, Agent hereby is authorized by Borrowers and the Lenders,
from time to time, in Agent’s sole discretion, to make such disbursements and
advances to, or for the benefit of, Borrowers, on behalf of the Lenders, that
Agent, in its Permitted Discretion, deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (disbursements and advances described
in this Section 2.3(d)(i) shall be referred to as “Protective Advances”).

(ii) Each Protective Advance shall be deemed to be a Loan hereunder, except that
no Protective Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Protective Advances shall be payable to
Agent solely for its own account. The Protective Advances shall be repayable on
demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Loans that are Base Rate
Loans. The provisions of this Section 2.3(d) are for the exclusive benefit of
Agent and the Lenders and are not intended to benefit Borrowers (or any other
Loan Party) in any way.

(e) Settlement. Notwithstanding anything in this Agreement to the contrary,
Agent and the Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Protective
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) for itself, with respect to the outstanding Protective Advances,
and (2) with respect to Borrowers’ or any other Loan Party’s payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
3:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Protective Advances for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including
Section 2.3(g)): (y) if the amount of the

 

-4-



--------------------------------------------------------------------------------

Protective Advances made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Protective Advances as of a Settlement Date,
then Agent shall, by no later than 1:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Protective
Advances, and (z) if the amount of the Protective Advances made by a Lender is
less than such Lender’s Pro Rata Share of the Protective Advances as of a
Settlement Date, such Lender shall no later than 1:00 p.m. on the Settlement
Date transfer in immediately available funds to Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Protective Advances. Such amounts
made available to Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the Protective Advances. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Protective Advances is
less than, equal to, or greater than such Lender’s Pro Rata Share of the
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances for the
account of Agent are outstanding, may pay over to Agent, any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Loans, for application to the
Protective Advances. During the period between Settlement Dates, Agent with
respect to Protective Advances, shall be entitled to interest at the applicable
rate or rates payable under this Agreement on the daily amount of funds employed
by Agent.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Loans and Protective Advances owing
to Agent and each Lender, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g) Defaulting Lenders. Notwithstanding the provisions of Section 2.4(b)(ii),
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by Borrowers to Agent for the Defaulting Lender’s benefit or any proceeds
of Collateral that would otherwise be remitted hereunder to the Defaulting
Lender, and, in the absence of such transfer to the Defaulting Lender, Agent
shall transfer any such payments to (A) each Non-Defaulting Lender ratably in
accordance with their Pro Rata Share (but, in each case, only to the extent that
such

 

-5-



--------------------------------------------------------------------------------

Defaulting Lender’s portion of a Protective Advance was funded by such other
Non-Defaulting Lender), and (B) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (J) of Section 2.4(b)(ii). Solely for the purposes of voting or consenting
to matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender”; provided, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.3(g) shall not be construed to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Borrower of its duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender. In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.

2.4. Payments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 3:00 p.m. on the date
specified herein. Any payment received by Agent later than 3:00 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

 

-6-



--------------------------------------------------------------------------------

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Obligation to which a particular fee or expense relates. Subject
to Section 2.2(c), Section 2.4(b)(iv), Section 2.4(d)(ii), Section 2.4(e), and
Section 2.4(f), all payments to be made hereunder by Borrowers shall be remitted
to Agent and all such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, ratably, to pay interest accrued in respect of the Term Loan until
paid in full,

 

-7-



--------------------------------------------------------------------------------

(H) eighth, ratably, to pay the principal of the Term Loan until paid in full,

(I) ninth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(J) tenth, ratably, to pay any Obligations owed to Defaulting Lenders; and

(K) eleventh, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

 

-8-



--------------------------------------------------------------------------------

(c) Termination of Commitments. The Term Loan Commitments shall terminate upon
the making of the Term Loan on the Closing Date.

(d) Optional Prepayments. At any time after December 31, 2017, Borrowers may,
upon at least 10 Business Days prior written notice to Agent, prepay the
principal of the Term Loan, in whole or in part. Each prepayment made pursuant
to this Section 2.4(d) shall be accompanied by the payment of accrued interest
to the date of such payment on the amount prepaid. Each such prepayment of the
Term Loan shall be applied against the remaining installments of principal due
on the Term Loan on a pro rata basis (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the sum of the Revolver Usage plus the
outstanding principal amount of the Term Loan on such date exceeds (B) the
Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, then Borrowers shall (1) first, (x) immediately
prepay the outstanding principal amount of the ABL Loans and (y) cash
collateralize the ABL Letters of Credit, in each case, in accordance with the
terms of the ABL Credit Agreement (as in effect on the date hereof), in an
aggregate amount equal to the lesser of (I) the outstanding principal amount of
the ABL Loans and the ABL Letters of Credit and (II) the amount of such excess,
and (2) thereafter, prepay the outstanding principal amount of the Term Loan, in
an aggregate amount equal to the amount of any remaining excess. Each such
prepayment of the Term Loan shall be applied against the remaining installments
of principal due on the Term Loan on a pro rata basis (for the avoidance of
doubt, any amount that is due and payable on the Maturity Date shall constitute
an installment).

(ii) Dispositions. Within 1 Business Day of the date of receipt by Parent or any
of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (i),
(j), (k), (l), (m), (n) or (p) of the definition of Permitted Dispositions),
Borrowers shall prepay the outstanding principal amount of the ABL Loans and/or
the Obligations in accordance with Section 2.4(f)(i) in an amount equal to 100%
of such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions;
provided that so long as (A) no Default or Event of Default shall have occurred
and is continuing or would result therefrom, (B) such Borrower shall have given
Agent prior written notice of such Borrower’s intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of Loan Parties, (C) the monies are held in a Deposit
Account in which Agent has a perfected first-priority security interest (subject
only to, in the case of ABL Priority Collateral, the prior Lien of ABL Agent
under the ABL Loan Documents), and (D) Loan Parties complete such replacement,
purchase, or construction within 180 days (or 365 days in the case of any
involuntary disposition resulting from a casualty loss or condemnation) after
the initial receipt of such monies, then the Person whose assets were the
subject of such sale or disposition shall have the option to apply

 

-9-



--------------------------------------------------------------------------------

such monies to the costs of replacement of the assets that are the subject of
such sale or disposition or the costs of purchase or construction of other
assets useful in the business of the Loan Parties unless and to the extent that
such applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent or
ABL Agent, as applicable and applied in accordance with Section 2.4(f)(i);
provided, that neither Parent nor any of its Subsidiaries shall have the right
to use such Net Cash Proceeds to make such replacements, purchases, or
construction in excess of $2,000,000 in any given fiscal year. Nothing contained
in this Section 2.4(e)(ii) shall permit Parent or any of its Subsidiaries to
sell or otherwise dispose of any assets other than in accordance with
Section 6.4.

(iii) Indebtedness. Within 1 Business Day of the date of incurrence by Parent or
any of its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iii) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms of this Agreement.

(iv) Equity Issuances. Within 1 Business Day of the date of receipt by Parent or
any of its Subsidiaries of any cash proceeds from a capital contribution to, or
the issuance of any Equity Interests of, Parent or any of its Subsidiaries
(other than Equity Interests issued (A) pursuant to any employee stock or stock
option compensation plan, or (B) for purposes approved in writing by Agent) in
excess of $30,000,000 in the aggregate for all such contributions or issuances
during the term of this Agreement, Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such incurrence. The provisions of this Section 2.4(e)(iv) shall
not be deemed to be implied consent to any such issuance otherwise prohibited by
the terms of the Agreement.

(v) Excess Cash Flow. Within 10 Business Days of the delivery to Agent and the
Lenders of audited annual financial statements pursuant to Section 5.1.
commencing with the delivery to Agent and the Lenders of the financial
statements for the fiscal year ending December 31, 2017 or, if such financial
statements are not delivered to Agent and the Lenders on the date such
statements are required to be delivered pursuant to Section 5.1, within
5 Business Days of the date such statements are required to be delivered to
Agent and the Lenders pursuant to Section 5.1, Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to (A) 50% of the Excess Cash Flow of
Parent and its Subsidiaries for such fiscal year, minus (B) the aggregate
principal amount of all payments made by Borrowers pursuant to Section 2.4(d)
during such fiscal year.

(vi) Extraordinary Receipts. Within 3 Business Days of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall
prepay the outstanding principal amount of the ABL Loans and/or the Obligations
in accordance with Section 2.4(f)(i) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable out-of-pocket expenses incurred in
collecting such Extraordinary Receipts.

 

-10-



--------------------------------------------------------------------------------

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(ii) and Section 2.4(e)(vi) shall
(A) so long as no Application Event shall have occurred and be continuing, be
applied, (1) if the Net Cash Proceeds are from (x) the voluntary or involuntary
sale or disposition (including casualty losses or condemnations) of assets
constituting ABL Priority Collateral or (y) Extraordinary Receipts consisting of
(I) ABL Priority Collateral or (II) research and design tax refunds in an
aggregate amount not exceeding $5,000,000 in any fiscal year, (aa) first, to the
principal of the ABL Loans and to cash collateralize the ABL Letters of Credit,
in each case, to the extent required by the ABL Credit Agreement (as in effect
on the date hereof), and (bb) second, to the principal of the Term Loan, until
paid in full; (2) if the Net Cash Proceeds are from (x) the voluntary or
involuntary sale or disposition (including casualty losses or condemnations) of
assets constituting Term Priority Collateral or (y) Extraordinary Receipts
consisting of (I) Term Priority Collateral or (II) research and design tax
refunds in an aggregate amount exceeding $5,000,000 in any fiscal year, to the
principal of the Term Loan, until paid in full; and (3) if the Net Cash Proceeds
are from the voluntary or involuntary sale or disposition (including casualty
losses or condemnations) of assets constituting both ABL Priority Collateral and
Term Priority Collateral, to the Term Loan and the ABL Loans as mutually
determined by Agent and ABL Agent, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal due on the Term Loan on a pro
rata basis (for the avoidance of doubt, any amount that is due and payable on
the Maturity Date shall constitute an installment).

(ii) Each prepayment pursuant to Section 2.4(e)(iii) through Section 2.4(e)(v)
shall be applied to the principal of the Term Loan, until paid in full. Each
such prepayment of the Term Loan shall be applied against the remaining
installments of principal due on the Term Loan on a pro rata basis (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

2.5. Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
last day of the month in which the applicable Lender Group Expenses were first
incurred or (ii) the date on which demand therefor is made by Agent (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (ii)). Borrowers promise to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) in full on the Maturity Date or, if earlier, on the date
on which the Obligations become due and payable pursuant to the terms of this
Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

(b) Any Lender may request that any portion of the Loans made by it be evidenced
by one or more promissory notes. In such event, Borrowers shall execute and
deliver to such Lender the requested promissory notes payable to the order of
such Lender in a form

 

-11-



--------------------------------------------------------------------------------

furnished by Agent and reasonably satisfactory to Borrowers. Thereafter, the
portion of the Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.

2.6. Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations that
have been charged to the Loan Account (and all outstanding interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder not
paid when due) pursuant to the terms hereof shall bear interest as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin,

(ii) if the relevant Obligation is a Base Rate Loan, at a per annum rate equal
to the Base Rate plus the Applicable Margin, and

(iii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin.

(b) [Intentionally Omitted].

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders, all Obligations
shall bear interest at a per annum rate equal to 2 percentage points above the
per annum rate otherwise applicable thereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) all interest and all other fees payable hereunder or under
any of the other Loan Documents shall be due and payable, in arrears, on the
last Business Day of each month and (ii) all costs and expenses payable
hereunder or under any of the other Loan Documents, and all Lender Group
Expenses, shall be due and payable on the earlier of (x) the last Business Day
of the month in which the applicable costs, expenses or Lender Group Expenses
were first incurred or (y) the date on which demand therefor is made by Agent
(it being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the Loan Account pursuant to the provisions of the
following sentence shall be deemed to constitute a demand for payment thereof
for the purposes of this subclause (y)). Borrowers hereby authorize Agent, from
time to time without prior notice to Borrowers, to charge to the Loan Account
(A) on the last Business Day of each month, all interest accrued during the
prior month on the Term Loan hereunder, (B) as and when incurred or accrued, all
fees and costs provided for in Section 2.10 (a) or (c), (C) as and when due and
payable, all other fees payable hereunder or under any of the other Loan
Documents, (D) as and when incurred or accrued, all other Lender Group Expenses
and (E) as and when due and payable all other payment obligations payable under
any Loan Document. All amounts (including interest, fees, costs, expenses,
Lender Group Expenses or other amounts payable hereunder or under any other Loan
Document) charged to the Loan Account shall thereupon constitute Loans
hereunder, shall constitute Obligations hereunder, and shall accrue interest at
the rate then applicable to Base Rate Loans. All outstanding interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder not
paid when due shall accrue interest at the rate then applicable to Base Rate
Loans.

 

-12-



--------------------------------------------------------------------------------

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 4:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 4:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8. Designated Account. Agent is authorized to make the Term Loan under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or without instructions if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Loans requested by Borrowers and made by Agent or the Lenders hereunder.

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with the Term Loan and all Protective
Advances made by Agent or the Lenders to Borrowers or for Borrowers’ account,
and with all other payment Obligations hereunder or under the other Loan
Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.7, the Loan Account will be credited

 

-13-



--------------------------------------------------------------------------------

with all payments received by Agent from Borrowers or for Borrowers’ account.
Agent shall make available to Borrowers, upon request, monthly statements
regarding the Loan Account, including the principal amount of the Term Loan,
interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in such
statement.

2.10. Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) [Intentionally Omitted].

(c) Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of any Borrower performed by personnel employed by Agent, and
(ii) the fees or charges paid or incurred by Agent (but, in any event, no less
than a charge of $1,000 per day, per Person, plus out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform field examinations of Loan Parties, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Loan Parties’ business valuation; provided,
that so long as no Event of Default shall have occurred and be continuing,
Borrowers shall not be obligated to reimburse Agent for more than 2 field
examinations during any calendar year, or more than 1 appraisal of the
Collateral during any calendar year (it being understood and agreed that Agent
shall not require a field examination or appraisal covering any period for which
Agent has received a field examination or appraisal, in form and substance, and
performed by an examiner or appraiser, satisfactory to Agent, from ABL Agent).

2.11. [Intentionally Omitted].

2.12. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Term Loan be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the

 

-14-



--------------------------------------------------------------------------------

applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, upon notice from Agent, Borrowers no longer shall
have the option to request that Loans bear interest at a rate based upon the
LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 12:00 p.m. at least 3 Business Days prior to the commencement of the
proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’ election
of the LIBOR Option for a permitted portion of the Term Loan and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by telephonic notice
received by Agent before the LIBOR Deadline (to be confirmed by delivery to
Agent of a LIBOR Notice received by Agent prior to 6:00 p.m. on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrowers, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Funding
Losses.

 

-15-



--------------------------------------------------------------------------------

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 5 LIBOR Rate Loans in effect at any given time. Borrowers may
only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time by notifying Agent prior to 12:00 p.m. at least 1 Business Day prior to
such requested conversion; provided, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12(b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, Borrowers may, by notice to such affected Lender (A) require such Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

 

-16-



--------------------------------------------------------------------------------

2.13. Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) any Change in Law
regarding capital or reserve requirements for banks or bank holding companies,
or (ii) compliance by such Lender, or its parent bank holding company, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy (whether or not having the force of law), has the effect of reducing
the return on such Lender’s, or such holding companies’ capital as a consequence
of such Lender’s commitments hereunder to a level below that which such Lender,
or such holding companies could have achieved but for such Change in Law or
compliance (taking into consideration such Lender’s, or such holding companies’
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify Borrowers and Agent thereof. Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrowers of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (such Lender, an “Affected
Lender”), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under

 

-17-



--------------------------------------------------------------------------------

Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, designate a substitute Lender reasonably acceptable
to Agent to purchase the Obligations owed to such Affected Lender and such
Affected Lender’s commitments hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be a
“Lender” for purposes of this Agreement and such Affected Lender shall cease to
be a “Lender” for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of
Sections 2.12(d) and 2.13 shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, judicial ruling, judgment, guideline, treaty or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for lenders affected thereby to comply therewith. Notwithstanding any
other provision herein, no Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

2.14. [Intentionally Omitted].

2.15. Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

 

-18-



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.15, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of
Agent, any member of the Lender Group or any of their successors or assigns
first to marshal any of its or their claims or to exercise any of its or their
rights against any Borrower or to exhaust any remedies available to it or them
against any

 

-19-



--------------------------------------------------------------------------------

Borrower or to resort to any other source or means of obtaining payment of any
of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.15 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to Agent or any member of the
Lender Group hereunder are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit hereunder by a Lender being conclusively deemed to
be its satisfaction or waiver of the conditions precedent).

3.2. [Intentionally Omitted].

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4. Effect of Maturity. On the Maturity Date, all of the Obligations
immediately shall become due and payable without notice or demand and Borrowers
shall be required to

 

-20-



--------------------------------------------------------------------------------

repay all of the Obligations in full. No termination of the obligations of the
Lender Group (other than payment in full of the Obligations) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

3.5. Early Termination by Borrowers. Borrowers have the option, at any time
after December 31, 2017, upon 10 Business Days prior written notice to Agent, to
terminate this Agreement by repaying to Agent all of the Obligations in full.
The foregoing notwithstanding, (a) Borrowers may rescind termination notices
relative to proposed payments in full of the Obligations with the proceeds of
third party Indebtedness if the closing for such issuance or incurrence does not
happen on or before the date of the proposed termination (in which case, a new
notice shall be required to be sent in connection with any subsequent
termination), and (b) Borrowers may extend the date of termination at any time
with the consent of Agent (which consent shall not be unreasonably withheld or
delayed).

3.6. Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to extend credit hereunder is subject to the fulfillment, on or before
the date applicable thereto, of the conditions subsequent set forth on Schedule
3.6 (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Borrower (other than Parent), by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Except as set forth on Schedule 4.1(b), no Borrower is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests.

 

-21-



--------------------------------------------------------------------------------

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent. All of the outstanding Equity Interests
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

4.2. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party where any such violation could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect,
(ii) violate the Governing Documents of any Loan Party, (iii) violate any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party where any such violation could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (iv) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any material agreement (including, without limitation, the ABL
Loan Documents and the Notes Indenture Agreement) of any Loan Party where any
such conflict, breach or default could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (v) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (vi) require any
approval of any holder of Equity Interests of a Loan Party or any approval or
consent of any Person under any material agreement of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.

4.3. Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions

 

-22-



--------------------------------------------------------------------------------

that have been obtained and that are still in force and effect and except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Agent for filing or recordation, as of the Closing Date.

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by
Section 7(k)(iii) of the Security Agreement, and subject only to the filing of
financing statements, in each case, in the appropriate filing offices), and
first priority Liens, subject only to Permitted Liens which are non-consensual
Permitted Liens, the prior preferred Lien of ABL Agent in the ABL Priority
Collateral pursuant to the terms of the Intercreditor Agreement, permitted
purchase money Liens, or the interests of lessors under Capital Leases.

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties has (a) good,
sufficient and legal title to (in the case of fee interests in Real Property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (c) good and marketable title to (in the case of all
other personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby. All of such assets are free and clear of Liens except
for Permitted Liens.

4.6. Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 4.6 sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings with asserted liabilities in excess
of, or that could reasonably be expected to result in liabilities in excess of,
$500,000 that, as of the Closing Date, is pending or, to the knowledge of any
Borrower, after due inquiry, threatened against a Loan Party or any of its
Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

 

-23-



--------------------------------------------------------------------------------

4.7. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8. No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2015, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.

4.9. Solvency.

(a) The Loan Parties on a consolidated basis are Solvent.

(b) No transfer of property is being made by any Loan Party or any of its
Subsidiaries and no obligation is being incurred by any Loan Party or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement
or the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of such Loan Party or any of its Subsidiaries.

4.10. Employee Benefits. No Loan Party or any of its Subsidiaries nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11. Environmental Condition. Except as set forth on Schedule 4.11, (a) except
for De Minimus Amounts, to each Borrower’s knowledge, no Loan Party’s nor any of
its Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) except for De Minimus Amounts, to each Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) except for De Minimus Amounts, no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

-24-



--------------------------------------------------------------------------------

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections which are qualified by the last
sentence hereof, and information of a general economic nature and general
information about Borrowers’ industry) furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections which are qualified by the last sentence hereof, and
information of a general economic nature and general information about
Borrowers’ industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on or about May 25, 2016,
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrowers’ good faith estimate, on
the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

4.13. Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used by any Loan Party, any of their Subsidiaries or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.14. Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party outstanding immediately prior to the Closing
Date that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the Closing Date.

 

-25-



--------------------------------------------------------------------------------

4.15. Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.16. Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates the provisions of Regulation T, U or X of
the Board of Governors.

4.17. Governmental Regulation. No Loan Party is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.18. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or any of their Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or any of their Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party or
any of their Subsidiaries that could reasonably be expected to result in a
material liability, or (iii) to the knowledge of any Borrower, after due
inquiry, no union representation question existing with respect to the employees
of any Loan Party or any of their Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Loan Party or any of
their Subsidiaries. No Loan Party or any of their Subsidiaries has incurred any
liability or obligation under the Worker

 

-26-



--------------------------------------------------------------------------------

Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of any
Loan Party or any of their Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements, except to the
extent such violations could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. All material payments due
from any Loan Party or any of their Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

4.20. [Intentionally Omitted].

4.21. Leases. Each Loan Party enjoy peaceful and undisturbed possession under
all leases material to their business and to which they are parties or under
which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party exists under any of them. To the best knowledge of each
Loan Party, no other party to any such agreement is in default of its
obligations thereunder, and no Loan Party (or any other party to any such
agreement) has at any time delivered or received any notice of default which
remains uncured under any such lease and, as of the Closing Date, no event has
occurred which, with the giving of notice or the passage of time or both, would
constitute a default under any such agreement.

4.22. Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrowers’ business,
(b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.

4.23. Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Finished Goods Inventory, Eligible WIP Inventory, Eligible
In-Transit Inventory, or Eligible Raw Materials Inventory in a Borrowing Base
Certificate submitted to Agent, such Inventory is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Inventory (in the case of
Eligible In-Transit Inventory, after giving effect to any exclusions therefrom
specified in the definition of Eligible In-Transit Inventory).

4.24. Location of Inventory. Except as set forth on Schedule 4.24, the Inventory
of Borrowers is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
4.24 (as such Schedule may be updated pursuant to Section 5.14).

 

-27-



--------------------------------------------------------------------------------

4.25. Inventory Records. Each Loan Party keeps records which are correct and
accurate in all material respects itemizing and describing the type, quality,
and quantity of its Inventory and the book value thereof.

4.26. Real Estate. As of the Closing Date, Schedule 4.26 contains a true,
accurate and complete list of (i) all fee owned Real Property, (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting the real property
of any Loan Party, regardless of whether such Loan Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment and (iii) the termination date and annual base
rent under each lease or sublease.

4.27. Insurance. Each Loan Party and its Subsidiaries keeps its property
adequately insured and maintains (a) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (b) workmen’s compensation insurance in the amount required by
applicable law, (c) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law or as may be reasonably required by Agent (including, without
limitation, against larceny, embezzlement or other criminal misappropriation).
Schedule 4.27 sets forth a list of all insurance maintained by each Loan Party
and its Subsidiaries on the Closing Date.

4.28. Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person, which, if not obtained, could reasonably be expected to have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except, to
the extent any such condition, event or claim could not be reasonably be
expected to have a Material Adverse Effect.

4.29. Managerial Assistance and Related Persons. Each Loan Party represents and
warrants that (a) TSL has offered to make available to each of them “significant
managerial assistance” (as defined in Section 2(a)(47) of the Investment Company
Act of 1940) and, to the extent any Loan Party accepts such offer from TSL, the
scope, terms and conditions of such significant managerial assistance will be
forth in a separate agreement between such Loan Party and TSL and (b) it is not
a “person” related to TSL as described in Section 57(b) or 57(e) of the
Investment Company Act of 1940.

4.30. Designation of Senior Indebtedness. All Obligations, including, without
limitation, those to pay principal of and interest (including post-petition
interest) on the Loans and fees and expenses in connection therewith, constitute
a “Credit Facility” under and as defined in the Notes Indenture Agreement.

 

-28-



--------------------------------------------------------------------------------

4.31. ABL Loan Documents and Notes Indenture Agreement. No Event of Default
exists, or has occurred and is continuing, under and as defined in the ABL Loan
Documents or the Notes Indenture Agreement.

 

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until payment in full of the
Obligations:

5.1. Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and the other Loan Parties’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

5.2. Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4. Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5. Taxes. Each Borrower will, and will cause each of its Subsidiaries to, pay
in full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6. Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
at Borrowers’ expense, (a) maintain insurance respecting each of each Borrower’s
and each of its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily

 

-29-



--------------------------------------------------------------------------------

insured against by other Persons engaged in same or similar businesses and
similarly situated and located. All such policies of insurance shall be with
financially sound and reputable insurance companies acceptable to Agent (it
being agreed that, as of the Closing Date, Chubb Group of Insurance Companies is
acceptable to Agent) and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are acceptable to Agent). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Borrower or any of its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Agent prompt notice of any loss
exceeding $500,000 covered by their or the other Loan Parties’ casualty or
business interruption insurance. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7. Inspection.

(a) Each Borrower will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
or any Lender, as applicable, may designate and, so long as no Event of Default
has occurred and is continuing, with reasonable prior notice to Borrowers and
during regular business hours.

(b) Each Borrower will, and will cause each of its Subsidiaries to, permit Agent
and each of its duly authorized representatives or agents to conduct appraisals
and valuations at such reasonable times and intervals as Agent may designate.

5.8. Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

-30-



--------------------------------------------------------------------------------

5.9. Environmental. Each Borrower will, and will cause each of its Subsidiaries
to,

(a) Keep any property either owned or operated by any Loan Party or any of their
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party or any of their Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Loan Party or any of their Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of their Subsidiaries, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority.

5.10. Disclosure Updates. Each Borrower will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11. Formation of Subsidiaries. Each Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to enter into and provide to Agent a guaranty
agreement or a joinder agreement with respect to this Agreement and a joinder to
the Security Agreement, together with such other security agreements, as well as
appropriate financing statements, all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens and to the prior preferred Lien of ABL
Agent in the ABL Priority Collateral pursuant to the terms of the Intercreditor
Agreement) in and to the assets of such newly formed or acquired Subsidiary);

 

-31-



--------------------------------------------------------------------------------

provided, that the joinder to the Security Agreement, and such other security
agreements shall not be required to be provided to Agent with respect to any
Foreign Subsidiary of Parent that is a CFC if providing such agreements would
result in adverse tax consequences or the costs to the Loan Parties of providing
such guaranty or such security agreements are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security or guarantee afforded thereby and
provided further, that any non-Loan Party Subsidiary that is not a Wholly-owned
Subsidiary of a Loan Party shall not be required to guaranty the Obligations if
(i) the guaranty of the Obligations is prohibited by the Governing Documents of
such Subsidiary, (ii) the Loan Parties together with their Affiliates do not
have voting power sufficient to amend such Governing Documents (or obtain
consent) to allow the guaranty of the Obligations and (iii) such prohibition was
in existence prior to the date of acquisition by a Loan Party of such
non-Wholly-owned Subsidiary and was not created in connection with, or in
contemplation of, such acquisition (other than to the extent that any such
prohibition described in clauses (i) and (ii) above (1) has been waived or
(2) would be rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 of
the Code or other applicable provisions of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided that immediately upon the
ineffectiveness, lapse, termination or waiver of any such provision, such
Subsidiary shall be required to guaranty the Obligations, (b) provide, or cause
the applicable Loan Party to provide, to Agent a pledge agreement (or an
addendum to the Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent; provided, that only 65% of the total outstanding voting Equity Interests
of any first tier Foreign Subsidiary of Parent that is a CFC (and none of the
Equity Interests of any Subsidiary of such CFC) shall be required to be pledged
if pledging a greater amount would result in adverse tax consequences or the
costs to the Loan Parties of providing such pledge are unreasonably excessive
(as determined by Agent in consultation with Borrowers) in relation to the
benefits to Agent and the Lenders of the security afforded thereby (which
pledge, if reasonably requested by Agent, shall be governed by the laws of the
jurisdiction of such Subsidiary) and provided further that Equity Interests in
any non-Loan Party Subsidiary (including, any Domestic Subsidiary) that is not a
Wholly-owned Subsidiary of a Loan Party shall not be required to be pledged if
(i) the granting of a security interest in such Equity Interests is prohibited
by the Governing Documents of such Subsidiary, (ii) the Loan Parties together
with their Affiliates do not have voting power sufficient to amend such
Governing Documents (or obtain consent) to allow the pledge of such Equity
Interests and (iii) such prohibition was in existence prior to the date of
acquisition of such Equity Interests and was not created in connection with, or
in contemplation of, such acquisition (other than to the extent that any such
prohibition described in clauses (i) and (ii) above (1) has been waived or
(2) would be rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 of
the Code or other applicable provisions of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided that immediately upon the
ineffectiveness, lapse, termination or waiver of any such provision, the
applicable Loan Party shall pledge the Equity Interests of such Subsidiary, and
(c) provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in its opinion, is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document.

 

-32-



--------------------------------------------------------------------------------

5.12. Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of each Loan
Party (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if any Borrower or any Subsidiary of
any Loan Party refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, each Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of the Loan Parties, including all of
the outstanding capital Equity Interests of each Borrower and its Subsidiaries
(subject to exceptions and limitations contained in the Loan Documents).

5.13. Lender Meetings. Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Parent and
its Subsidiaries and the projections presented for the current fiscal year of
Parent.

5.14. Location of Inventory. Each Borrower will, and will cause each other Loan
Party to, keep its Inventory only at the locations identified on Schedule 4.24
and their chief executive offices only at the locations identified on Schedule 7
to the Guaranty and Security Agreement; provided, that Borrowers may amend
Schedule 4.24 or Schedule 7 to the Guaranty and Security Agreement so long as
(a) such amendment occurs by written notice to Agent not less than 10 days prior
to the date on which such Inventory is moved to such new location or such chief
executive office is relocated, (b) within 60 days (as such period may be
extended by Agent in its sole discretion) of the date of such written
notification, Borrowers shall provide Agent with a Collateral Access Agreement
with respect thereto and (c) such new location is within the continental United
States.

5.15. After Acquired Real Property. In the event that any Loan Party acquires
any Real Property with a fair market value in excess of $500,000 after the
Closing Date and such interest has not otherwise been made subject to the Lien
of Agent, for the benefit of the Lenders, then such Loan Party,
contemporaneously with acquiring such Real Property, shall take all such actions
and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates with
respect to such Real Property

 

-33-



--------------------------------------------------------------------------------

that Agent shall reasonably request to create in favor of Agent, for the benefit
of the Lenders, a valid and, subject to any filing and/or recording referred to
herein, perfected first priority security interest in such Real Property. In
addition to the foregoing, Borrowers shall, at the request of Agent, deliver,
from time to time, to Agent such appraisals as are required by law or regulation
of Real Property with respect to which Agent has been granted a Lien.

 

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until payment in full of the
Obligations:

6.1. Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Each Borrower will not, and will not permit any of its Subsidiaries
to create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3. Restrictions on Fundamental Changes. Each Borrower will not, and will not
permit any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
a Borrower must be the surviving entity of any such merger to which it is a
party and no merger may occur between Parent and any Borrower, (ii) any merger
between a Loan Party and a Wholly-owned Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Parent that are not Loan
Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Borrower so long as all of the assets (including
any interest in any Equity Interests) of such liquidating or dissolving Borrower
are transferred to a Borrower that is not liquidating or dissolving, (iii) the
liquidation or dissolution of a Loan Party (other than any Borrower) or any of
its Wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iv) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Parent that is not liquidating or dissolving, or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

 

-34-



--------------------------------------------------------------------------------

6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.

6.5. Nature of Business.

(a) Each Borrower will not, and will not permit any of its Subsidiaries to, make
any change in the nature of its or their business as described in Schedule 6.5
or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, that the foregoing shall not
prevent Loan Parties or any of their Subsidiaries from engaging in any business
that is reasonably related or ancillary to its or their business.

(b) Parent shall not (i) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness and
obligations under the Agreement, the Loan Documents, the ABL Loan Documents and
the Notes Debt; (ii) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than the Liens created under
the Loan Documents to which it is a party or created under the ABL Loan
Documents; (iii) engage in any business or activity or own any assets other than
(A) holding the Equity Interests of each of its Subsidiaries, (B) performing its
obligations and activities incidental thereto under the Loan Documents, and to
the extent not inconsistent therewith, under the ABL Loan Documents, (C) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its officers, directors, managers and employees and those of its
Subsidiaries); (D) holding director and shareholder meetings, preparing
organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable requirements
of law, (E) participating in tax, accounting and other administrative matters as
a member or parent of the consolidated group including compliance with
applicable requirements of law and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees, (F) the entry into and performance of its obligations with respect to
contracts and other arrangements, including the providing of indemnification to
officers, managers, directors and employees, (G) the preparation of reports to
Governmental Authorities and to its shareholders, (H) the performance of
obligations under and compliance with its organizational documents, any demands
or requests from or requirements of a Governmental Authority or any applicable
requirement of law, ordinance, regulation, rule, order, judgment, decree or
permit, including as a result of or in connection with the activities of its
Subsidiaries and (I) any activities incidental to the foregoing; or
(iv) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; provided that Parent may change its
legal form or jurisdiction of incorporation upon 10 days’ written notice to
Agent if Parent determines that such action is in its best interests and makes
such change in a manner reasonably acceptable to Agent (including with respect
to the continued perfection of Liens and satisfaction of customary requirements
under the Patriot Act).

 

-35-



--------------------------------------------------------------------------------

6.6. Prepayments and Amendments. Each Borrower will not, and will not permit any
of its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and (C) the
ABL Indebtedness, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, (D) Indebtedness permitted under clause (r) of the
definition of Permitted Indebtedness to the extent permitted under the
applicable subordination terms and conditions, (E) the ABL Indebtedness to the
extent permitted under the Intercreditor Agreement and (F) any other
Indebtedness permitted under the definition of Permitted Indebtedness so long as
the effect thereof, either individually or in the aggregate, could not
reasonably be expected to be materially adverse to the interests of the Lenders
or Loan Parties, or

(ii) the Governing Documents of any Loan Party if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Lenders.

6.7. Restricted Payments. Each Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

(a) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Parent held by such Persons,
provided, that the aggregate amount of such redemptions made by Parent during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (l) of the definition of Permitted Indebtedness, does not exceed $100,000
in any fiscal year of Borrowers,

(b) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing), solely
in the form of forgiveness of Indebtedness of such Persons owing to Parent on
account of repurchases of the Equity Interests of Parent held by such Persons;
provided that such Indebtedness was incurred by such Persons solely to acquire
Equity Interests of Parent, and

 

-36-



--------------------------------------------------------------------------------

(c) distributions by any Subsidiary of any Loan Party to any Wholly-owned
Subsidiary of any Loan Party that is a Loan Party.

6.8. Accounting Methods. Each Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9. Investments. Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10. Transactions with Affiliates. Each Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction with any Affiliate of Parent any Borrower or any of its
Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between any Loan Party, on the one hand, and any Affiliate of
a Loan Party, on the other hand, so long as such transactions (i) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by Loan Parties in excess of $500,000 for any single transaction
or series of related transactions, and (ii) are no less favorable, taken as a
whole, to Loan Parties, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,

(b) so long as it has been approved by the applicable Loan Party’s Board of
Directors in accordance with applicable law, any indemnity provided for the
benefit of directors (or comparable managers) of such applicable Loan Party,

(c) so long as it has been approved by the applicable Loan Party’s Board of
Directors in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of such Loan Party in the ordinary course of
business and consistent with industry practice,

(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance, and

(e) transactions among Loan Parties.

6.11. Use of Proceeds. Each Borrower will not, and will not permit any other
Loan Party or Parent to use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to prepay the ABL Indebtedness,
and (ii) to pay the fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, in each case, as set forth in the Funds Flow Agreement, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrowers

 

-37-



--------------------------------------------------------------------------------

will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).

6.12. Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, Parent will not, and will not
permit any of its Subsidiaries or Parent to issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.

6.13. Inventory with Bailees. Except as disclosed on Schedule 4.24 (as updated
in accordance with Section 5.14), each Borrower will not, and will not permit
any other Loan Party to store its Inventory at any time with a bailee,
warehouseman, or similar party.

6.14. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a Permitted Disposition,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), and (c) the ABL Loan Documents and the Notes Indenture
Agreement (each as in effect as of the date hereof), no Loan Party nor any of
its Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

6.15. Sales and Lease Backs. Each Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Borrower or its Subsidiaries (a) has sold or transferred or is to
sell or to transfer to any other Person (other than another Borrower or any of
its Subsidiaries), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person (other than another Borrower or any of its Subsidiaries) in
connection with such lease.

6.16. Employee Benefit Plans. Each Borrower will not, and will not permit any of
its Subsidiaries to establish, maintain, sponsor, administer, contribute to,
participate in or assume or incur any liability in respect of any Benefit Plan
or amalgamate with any Person if such Person, sponsors, administers, contributes
to, participates in or has liability in respect of, any Benefit Plan.

 

7. FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until payment in full of the
Obligations, Borrowers will:

(a) [Intentionally omitted].

(b) [Intentionally omitted].

 

-38-



--------------------------------------------------------------------------------

(c) Minimum EBITDA. Have EBITDA for each period of 12 consecutive fiscal months
of Parent and its Subsidiaries for which the last fiscal month ends on a date
set forth below of at least the amount set forth opposite such date:

 

Month End

   EBITDA  

October 31, 2016

   $ 12,375,000   

November 30, 2016

   $ 17,000,000   

December 31, 2016

   $ 13,600,000   

January 31, 2017

   $ 19,625,000   

February 28, 2017

   $ 24,180,000   

March 31, 2017

   $ 26,185,000   

April 30, 2017 and the last day of each fiscal month of Parent and its
Subsidiaries ending thereafter

   $ 27,500,000   

(d) [Intentionally Omitted].

(e) Maximum Capital Expenditures. Not allow the Capital Expenditures of Parent
and its Subsidiaries to exceed $9,000,000 in any 4 consecutive fiscal quarter
period of Parent and its Subsidiaries; provided, however, that the amount of
Capital Expenditures permitted to be made in any 4 consecutive fiscal quarter
period may be increased as follows: if the amount of the Capital Expenditures
permitted to be made in any 4 consecutive fiscal quarter period is greater than
the actual amount of the Capital Expenditures actually made in such 4
consecutive fiscal quarter period (the amount by which such permitted Capital
Expenditures for such 4 consecutive fiscal quarter period exceeds the actual
amount of Capital Expenditures for such 4 consecutive fiscal quarter period, the
“Excess Amount”), then up to 50% of such Excess Amount (such amount, the
“Carry-Over Amount”) may be carried forward to the next succeeding 4 consecutive
fiscal quarter period (the “Succeeding Fiscal Period”); provided that (i) the
Carry-Over Amount applicable to a particular Succeeding Fiscal Period may not be
carried forward to another fiscal period and (ii) Capital Expenditures made by
Parent and its Subsidiaries in any 4 consecutive fiscal quarter period shall be
deemed to reduce, first, the amount set forth for such 4 consecutive fiscal
quarter period and, second, the Carry-Over Amount.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or
(b) all or any portion of the principal of the Loans;

 

-39-



--------------------------------------------------------------------------------

8.2. Covenants. If any Loan Party:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 2.4(e)(i), 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, 5.14 or 5.15 of
this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.5, 5.8, and 5.12 of this Agreement and such
failure continues for a period of 15 days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;

8.3. Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $1,000,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 60 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4. Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5. Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary of a Loan Party consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or such Subsidiary of a Loan Party, or (e) an order for relief
shall have been issued or entered therein;

 

-40-



--------------------------------------------------------------------------------

8.6. Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or a Subsidiary of a Loan Party is a party with
one or more third Persons relative to a Loan Party’s or a Subsidiary of a Loan
Party’s Indebtedness involving an aggregate amount of $1,000,000 or more, and
such default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or such Subsidiary of a Loan
Party’s obligations thereunder;

8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8. Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Security Agreement is limited or terminated by operation of law or by
such Guarantor (other than in accordance with the terms of this Agreement);

8.9. Security Documents. If the Security Agreement or any other Loan Document
that purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent of Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens or the interests
of lessors under Capital Leases, first priority Lien on the Collateral covered
thereby, except (a) as a result of a disposition of the applicable Collateral in
a transaction permitted under this Agreement, (b) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed at any time,
$250,000, or (c) as the result of an action or failure to act on the part of
Agent;

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.11. Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12. Proceedings. The indictment of any Loan Party or any of its Subsidiaries
under any criminal statute, or commencement of criminal or civil proceedings
against any Loan Party or any of its Subsidiaries pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any material portion of the property of such
Person;

8.13. Cessation of Business. (a) Any Loan Party or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or any
Governmental

 

-41-



--------------------------------------------------------------------------------

Authority from conducting all or any material part of its business for more than
15 days; (b) any other cessation of a substantial part of the business of any
Loan Party or any of its Subsidiaries for a period which materially and
adversely affects any Loan Party or any of its Subsidiaries; or (c) any material
damage to, or loss, theft or destruction of, any Collateral whether or not
insured or any strike, lockout, labor dispute, embargo, condemnation, act of God
or public enemy, or other casualty which causes, for more than 15 consecutive
days, the cessation or substantial curtailment of revenue producing activities
at a Real Property, if any such event or circumstance referred to in this
subclause (c) could reasonably be expected to have a Material Adverse Effect;

8.14. ABL Credit Agreement. The occurrence of any “Event of Default” under and
as defined in the ABL Credit Agreement; or

8.15. Notes Indenture Agreement. The occurrence of any “Event of Default” under
and as defined in the Notes Indenture Agreement.

 

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) declare the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations, whether evidenced by
this Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower; and

(b) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrowers shall
automatically be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

-42-



--------------------------------------------------------------------------------

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2. The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3. Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than TSL or any of its Affiliates or Related Funds) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Loan Parties’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or the use of the proceeds of the Loans (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its

 

-43-



--------------------------------------------------------------------------------

Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Borrower or
any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Borrower nor
any Loan Party shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to any Borrower:   

Power Solutions International, Inc.

201 Mittel Drive

Wood Dale, Illinois 60191

Attention: Catherine V. Andrews

Facsimile No.: (630) 787-5383

with copies to:   

Paul Hastings LLP

200 Park Avenue

New York, New York 10166

Attention: Leslie A. Plaskon

Facsimile No.: (212) 230-5137

If to Agent:   

TPG Specialty Lending, Inc.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: Legal and Compliance Department

Facsimile No.: (415) 486-5954

 

-44-



--------------------------------------------------------------------------------

with copies to:   

Cortland Capital Market Services LLC

225 West Washington Street, Suite 2100

Chicago, Illinois 60606

Attention:   Ryan Morick

                   Maria Villagomez

Facsimile No.: (312) 376-0751

and to:   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci, Esq.

Facsimile No.: (212) 593-5955

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION,

 

-45-



--------------------------------------------------------------------------------

IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY OR ANY MEMBER OF THE LENDER GROUP
AGAINST ANY LOAN PARTY, AGENT, ANY LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT

 

-46-



--------------------------------------------------------------------------------

OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY AND EACH MEMBER OF THE
LENDER GROUP HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it) to one or more assignees
so long as such prospective assignee is an Eligible Transferee (each, an
“Assignee”), with the prior written consent (such consent not be unreasonably
withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required
(1) during the 90 day period immediately following the Closing Date, other than
in connection with (x) assignments to a Competitor (or any Person that the
assigning Lender has actual knowledge that such Person has an economic interest
in such Competitor) and (y) assignments in an aggregate principal amount in
excess of $15,000,000, (2) if an Event of Default has occurred and is
continuing, or (3) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than natural persons) of a Lender; provided further, that
Borrowers shall be deemed to have consented to a proposed assignment unless they
object thereto by written notice to Agent within 5 Business Days after having
received notice thereof; and

(B) Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to a Competitor, or (ii) to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the rights and obligations of the assigning Lender hereunder
and under the other Loan Documents subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to Agent) shall be in a minimum amount (unless waived by Agent) of
$2,500,000 (except such minimum amount shall not apply to (I) an assignment or
delegation by any Lender to any other Lender, an Affiliate of any Lender, or a
Related Fund of such Lender or (II) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$2,500,000),

 

-47-



--------------------------------------------------------------------------------

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to

 

-48-



--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under this
Agreement, (v) such Assignee appoints and authorizes Agent to take such actions
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to Agent, by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, and (vi) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents;
provided, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party, or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

-49-



--------------------------------------------------------------------------------

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Term Loan to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrowers, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

 

-50-



--------------------------------------------------------------------------------

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

(i) [intentionally omitted],

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1,

(vi) amend, modify, or eliminate Section 15.11,

 

-51-



--------------------------------------------------------------------------------

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
or

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii).

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate:

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders), or

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders.

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate, without written consent of Agent, Borrowers and the
Supermajority Lenders, the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Equipment,
Eligible Finished Goods Inventory, Eligible WIP Inventory, Eligible In-Transit
Inventory, Eligible Raw Material Inventory and Eligible Inventory) that are used
in such definition to the extent that any such change results in more credit
being made available to Borrowers based upon the Borrowing Base, but not
otherwise or change Section 2.2(b).

(d) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.

 

-52-



--------------------------------------------------------------------------------

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Non-Consenting Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Non-Consenting Lender or Tax Lender, as applicable, shall have no right to
refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including all interest, fees and other amounts that may be due in payable in
respect thereof). If the Non-Consenting Lender or Tax Lender, as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Non-Consenting Lender or Tax Lender, as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations and the
other rights and obligations of the Non-Consenting Lender or Tax Lender, as
applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of
Protective Advances.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

-53-



--------------------------------------------------------------------------------

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints TSL as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes Agent to execute and deliver each of
the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as agent
for and on behalf of the Lenders on the conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties. Each Lender hereby further authorizes Agent to
act as the secured party under each of the Loan Documents that create a Lien on
any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Protective Advances for itself or on behalf of Lenders, as provided in
the Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

-54-



--------------------------------------------------------------------------------

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Parent or any of its Subsidiaries
or Affiliates, or any officer or director thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lenders
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Parent or its
Subsidiaries.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with

 

-55-



--------------------------------------------------------------------------------

respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

15.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Parent and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons. Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender with any
credit or other information with respect to any Borrower, its Affiliates or any
of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by
Loan Parties, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated,

 

-56-



--------------------------------------------------------------------------------

each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.

15.8. Agent in Individual Capacity. TSL and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide bank
products to, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though TSL were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, TSL or its
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include TSL in its individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers). If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrowers, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring

 

-57-



--------------------------------------------------------------------------------

Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide bank products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Parent or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full by Borrowers of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrowers
certify to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which neither Borrowers nor any of
their Subsidiaries owned any interest at the time Agent’s Lien was granted nor
at any time thereafter, (iv) constituting property leased or licensed to
Borrowers or their Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (v) in connection
with a credit bid or purchase authorized under this Section 15.11. The Loan
Parties and the Lenders hereby irrevocably authorize Agent, based upon the
instruction of the Required Lenders, to (a) consent to, credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such

 

-58-



--------------------------------------------------------------------------------

sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders whose Obligations are credit bid shall be entitled to receive interests
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) in the Collateral that is
the subject of such credit bid or purchase (or in the Equity Interests of the
any entities that are used to consummate such credit bid or purchase), and
(ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Borrowers at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by Loan Parties or is
cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to verify or assure that any particular items of Collateral meet
the eligibility criteria applicable in respect thereof, (iv) to impose,
maintain, increase, reduce, implement, or eliminate any particular reserve
hereunder or to determine whether the amount of any reserve is appropriate or
not, or (v) to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
expressly provided herein.

 

-59-



--------------------------------------------------------------------------------

(c) Each Lender hereby grants to Agent all requisite authority to enter into or
otherwise become bound by the Intercreditor Agreement and to bind each Lender
thereto by Agent’s entering into or otherwise becoming bound thereby, and no
further consent or approval on the part of any Lender or Agent is or will be
required in connection with the performance by Agent of the Intercreditor
Agreement.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Loan Parties or any deposit accounts of Loan
Parties now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13. Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

-60-



--------------------------------------------------------------------------------

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Loan
Parties (each, a “Report”) prepared by or at the request of Agent, and Agent
shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Loan Parties and
will rely significantly upon Loan Parties’ books and records, as well as on
representations of Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Loan Parties and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party to Agent that has not been contemporaneously
provided by such Loan Party to such Lender, and, upon receipt of such request,
Agent promptly shall provide a

 

-61-



--------------------------------------------------------------------------------

copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from such Loan
Party, Agent promptly shall provide a copy of same to such Lender, and (z) any
time that Agent renders to Borrowers a statement regarding the Loan Account,
Agent shall send a copy of such statement to each Lender.

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.

15.18. Sole Lead Arranger. The Sole Lead Arranger shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender or as Agent. Without
limiting the foregoing, the Sole Lead Arranger shall not have or be deemed to
have any fiduciary relationship with any Lender or any Loan Party. Each Lender,
Agent and each Loan Party acknowledges that it has not relied, and will not
rely, on the Sole Lead Arranger in deciding to enter into this Agreement or in
taking or not taking action hereunder. The Sole Lead Arranger shall be entitled
to resign at any time by giving notice to Agent and Borrowers.

 

16. WITHHOLDING TAXES.

16.1. Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any

 

-62-



--------------------------------------------------------------------------------

Indemnified Taxes, will not be less than the amount provided for herein.
Borrowers will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrowers. Borrowers agree to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Parent (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrowers within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

-63-



--------------------------------------------------------------------------------

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable. Borrowers agree that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.

16.3. Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent

 

-64-



--------------------------------------------------------------------------------

harmless (or, in the case of a Participant, such Participant shall indemnify and
hold the Lender granting the participation harmless) for all amounts paid,
directly or indirectly, by Agent (or, in the case of a Participant, to the
Lender granting the participation), as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent (or, in the case of a Participant, to the Lender granting the
participation only) under this Section 16, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.

16.4. Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.

 

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. [Intentionally Omitted].

 

-65-



--------------------------------------------------------------------------------

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group repays, refunds, restores, or returns in whole or in part,
any payment or property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys fees of such member of the Lender Group related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

 

-66-



--------------------------------------------------------------------------------

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 17.9) of any member of the Lender Group (the Persons in this clause
(i), “Lender Group Representatives”) on a “need to know” basis in connection
with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group, provided that any such Subsidiary or Affiliate shall have agreed
to receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities, including in connection with
any disclosures required to be made in any public filings, so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any potential assignment, transfer,
participation or pledge of any Lender’s interest under this Agreement, provided
that prior to receipt of Confidential Information any such assignee,
participant, transferee or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause
(i) above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective

 

-67-



--------------------------------------------------------------------------------

Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, (x) to investors, potential
investors, partners or potential partners of any Lender, provided that prior to
receipt of Confidential Information any such investor or partner shall have
agreed in writing to receive such Confidential Information subject to the terms
of this Section 17.9, (xi) to any Lender’s financing sources or potential
financing sources, provided that prior to receipt of Confidential Information
any financing sources or potential financing sources shall have agreed in
writing to receive such Confidential Information subject to the terms of this
Section 17.9, and (xii) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent, its
Affiliates or Related Funds may disclose information concerning the terms and
conditions of this Agreement and the other Loan Documents to loan syndication,
rating agency and pricing reporting services or in its marketing or promotional
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing or promotional materials and
may otherwise use the name, logos, and other insignia of any Borrower or the
other Loan Parties and the Loans provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of Agent, its
Affiliates or Related Funds.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid.

 

-68-



--------------------------------------------------------------------------------

17.11. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.13. Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that a Borrower has been appointed to replace Parent. Each
Borrower hereby irrevocably appoints and authorizes Parent (a) to provide Agent
with all notices with respect to any Loan obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and the
other Loan Documents (and any notice or instruction provided by Parent shall be
deemed to be given by Borrowers hereunder and shall bind each Borrower), (b) to
receive notices and instructions from members of the Lender Group (and any
notice or instruction provided by any member of the Lender Group to Parent in
accordance with the terms hereof shall be deemed to have been given to each
Borrower), and (c) to take such action as Parent deems appropriate on its behalf
to obtain any Loan and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (ii) the Lender Group’s relying
on any instructions of Parent, except that Borrowers will have no liability to
the relevant Agent-Related Person or Lender-Related Person under this
Section 17.13 with respect to any liability that has been finally determined by
a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

 

-69-



--------------------------------------------------------------------------------

[Signature pages to follow.]

 

-70-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:    

POWER SOLUTIONS INTERNATIONAL, INC.,

a Delaware corporation

    By:  

/s/ Michael P. Lewis

    Name:   Michael P. Lewis     Title:   Chief Financial Officer    

PROFESSIONAL POWER PRODUCTS, INC.,

an Illinois corporation

    By:  

/s/ Michael P. Lewis

    Name:   Michael P. Lewis     Title:   Chief Financial Officer    

POWERTRAIN INTEGRATION ACQUISITION, LLC,

an Illinois limited liability company

    By:  

/s/ Michael P. Lewis

    Name:   Michael P. Lewis     Title:   Chief Financial Officer    

BI-PHASE TECHNOLOGIES, LLC,

a Minnesota limited liability company

    By:  

/s/ Michael P. Lewis

    Name:   Michael P. Lewis     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDERS     TPG SPECIALTY LENDING, INC., a Delaware corporation, as
Agent, as Sole Lead Arranger and as a Lender       By:  

/s/ Michael Fishman

      Name:   Michael Fishman       Title:   Co- Chief Executive Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TAO TALENTS, LLC, a Delaware limited liability company, as a Lender By:  

/s/ David Stiepleman

Name:   David Stiepleman Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

 

Bank:

  

State Street Bank

ABA:

  

011-000-028

Account Name:

  

TPG Specialty Lending Agency Account

Account Number:

  

10256691

Reference:

  

Power Solutions International, Inc.



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Term Loan Commitment
Amount      Term Loan Commitment
Percentage  

TPG Specialty Lending, Inc.

   $ 45,000,000         75 % 

TAO Talents, LLC

   $ 15,000,000         25 % 



--------------------------------------------------------------------------------

Schedule D-1

Designated Account Bank:

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA # XXXXXXXXX

Designated Account:

Wells Fargo Bank, N.A.

A/C # XXXXXXXXXXXX

Reference:



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“ABL Agent” means, “Agent” under and as defined in the ABL Credit Agreement.

“ABL Borrowing Base” means the “Borrowing Base” as defined in the ABL Credit
Agreement, as in effect on the date hereof.

“ABL Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Borrowers, ABL Agent and
the ABL Lenders, in form and substance reasonably satisfactory to the Required
Lenders, as the same may be amended, modified, supplemented, replaced, renewed
or refinanced from time to time in accordance with the terms of this Agreement.

“ABL Indebtedness” means the Indebtedness of Parent and its Subsidiaries owing
to ABL Agent and the ABL Lenders under the ABL Credit Agreement (including Bank
Product Obligations (as defined in the Intercreditor Agreement)) in a maximum
principal amount not in excess of the amount permitted in clause (v) of the
definition of Permitted Indebtedness at any time.

“ABL Lenders” means the lenders from time to time party to the ABL Credit
Agreement.

“ABL Loan Documents” means (a) the Loan Documents (as defined in the ABL Credit
Agreement as in effect on the date hereof), and (b) all other agreements,
instruments, and other documents executed and delivered pursuant to the
foregoing, each in form and substance reasonably satisfactory to the Required
Lenders, as the same may be amended, modified, supplemented, replaced, renewed
or refinanced from time to time in accordance with the terms of this Agreement.

“ABL Letters of Credit” means the letters of credit issued pursuant to the ABL
Credit Agreement.

“ABL Loans” means the revolving loans (excluding letters of credit) made
pursuant to the ABL Credit Agreement.

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by any Loan Party in a Permitted Acquisition; provided,
that such Indebtedness (a) is either purchase money Indebtedness or a Capital
Lease with respect to Equipment or mortgage financing with respect to Real
Property, (b) was in existence prior to the date of such Permitted Acquisition,
and (c) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

“Agent’s Liens” means the Liens granted by Loan Parties to Agent under the Loan
Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 9.75% per annum
and (b) with respect to Base Rate Loans, 8.75% per annum.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.

“Availability Conditions” means, as of any date of determination, that
(a) Excess Availability is on such date and has been on each day during the
preceding ninety (90) day period no less than the greater of (x) 15% of the
Maximum Revolver Amount as of such date and (y) $11,250,000 and (b) no Event of
Default has occurred and is continuing.

“Availability Reserve” means (i) $7,500,000 at all times from the Closing Date
through December 31, 2016 and (ii) $10,000,000 at all times thereafter.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point,
(c) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Agent) or any similar release by the
Federal Reserve Board (as determined by the Agent), and (d) 3.50%.

“Base Rate Loan” means each portion of the Term Loan that bears interest at a
rate determined by reference to the Base Rate.

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or ERISA Affiliates has been an “employer” (as
defined in Section 3(5) of ERISA) within the past six years.

“Bi-Phase” means BI-Phase Technologies, LLC, a Minnesota limited liability
company.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing Base” means, as of any date of determination, the result of:

(a) 95% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

(b) the product of 100% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Finished Goods Inventory
(such determination may be made as to different categories of Eligible Finished
Goods Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus

(c) the product of 100% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Raw Materials Inventory
(such determination may be made as to different categories of Eligible Raw
Materials Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus

(d) the lesser of (A) $5,000,000, and (B) the product of 100% multiplied by the
Net Recovery Percentage identified in the most recent inventory appraisal
ordered and obtained by Agent multiplied by the value (calculated at the lower
of cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible WIP Inventory (such determination may be made as to
different categories of Eligible WIP Inventory based upon the Net Recovery
Percentage applicable to such categories) at such time, plus

(e) the lesser of (A) $4,000,000, and (B) 100% of the Net Orderly Liquidation
Value of all Eligible Equipment, minus

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

(f) the aggregate amount of the Availability Reserve plus all other reserves, if
any, established by Agent under Section 2.2(b) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding Borrowers or any of their Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

thereof so long as the full amount maintained with any such other bank is
insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations
of any commercial bank satisfying the requirements of clause (d) of this
definition or of a recognized securities dealer having combined capital and
surplus of not less than $1,000,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that:

(a) Permitted Holders fail to own and control, directly or indirectly, 35%, or
more, of the Equity Interests of Parent entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Parent,

(b) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act), other than Permitted Holders, becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
20%, or more, of the Equity Interests of Parent entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Parent,

(c) a majority of the members of the Board of Directors of Parent do not
constitute Continuing Directors,

(d) except for Permitted Dispositions, Parent fails to own and control, directly
or indirectly, 100% of the Equity Interests of each other Loan Party, or

(e) any “Change of Control” as defined in the ABL Credit Agreement or the Notes
Indenture Agreement.

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

notwithstanding anything in the Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means the date on which the Term Loan is made hereunder.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Loan Parties in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Loan Parties’ books and records, Equipment, or Inventory, in each case, in
form and substance reasonably satisfactory to Agent.

“Commitment” means, with respect to each Lender, its Term Loan Commitment, and,
with respect to all Lenders, their Term Loan Commitments, as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 to the Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

“Competitor” means any Person which is a direct competitor of Borrowers or their
Subsidiaries if, at the time of a proposed assignment, Agent and the assigning
Lender have actual knowledge that such Person is a direct competitor of
Borrowers or their Subsidiaries; provided, that in connection with any
assignment or participation, the Assignee or Participant with respect to such
proposed assignment or participation that is an investment bank, a commercial
bank, a finance company, a fund, or other Person which merely has an economic
interest in any such direct competitor, and is not itself such a direct
competitor of Borrowers or their Subsidiaries, shall not be deemed to be a
direct competitor for the purposes of this definition.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Parent and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents.

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by any Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement), (b) notified
Borrowers, Agent, or any Lender in writing that it does not intend to comply
with all or any portion of its funding obligations under the Agreement, (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within 1 Business Day of the date
that it is required to do so under the Agreement, unless the subject of a good
faith dispute, or (f) (i) becomes or is insolvent

 

Schedule 1.1 – Page 8



--------------------------------------------------------------------------------

or has a parent company that has become or is insolvent or (ii) becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian or appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Loans that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).

“De Minimis Amounts” means any Hazardous Materials either (a) being transported
on or from the property or being stored for use by any Loan Party, or its tenant
on the property within a year from original arrival on the property in
connection with such Person’s current operations or (b) being currently used by
any Loan Party or its tenant on the property, in either case in such quantities
and in a manner that both (a) does not constitute a material violation or
threatened material violation of any Environmental Law or require any reporting
or disclosure under any Environmental Law and (b) is consistent with customary
business practice for such operations in the state where the property is
located.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Parent identified on Schedule
D-1 to the Agreement (or such other Deposit Account of Parent located at
Designated Account Bank that has been designated as such, in writing, by
Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

be subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period,

(a) Loan Parties’ consolidated net earnings (or loss),

minus

(b) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) extraordinary gains,

(ii) interest income,

(iii) gains resulting from the decrease in the value of outstanding warrants or
stock issued in connection with the PPPI Acquisition due to mark-to-market
accounting, and

(iv) non-cash gains,

plus

(c) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) non-cash “extraordinary losses” (as defined by GAAP),

(ii) Interest Expense,

(iii) income taxes,

 

Schedule 1.1 – Page 10



--------------------------------------------------------------------------------

(iv) one time fees and expenses relating to the transactions contemplated by the
Agreement and the PPPI Acquisition in an aggregate amount not to exceed
$5,000,000,

(v) fees and expenses related to audits, inspections and appraisals incurred by
Borrowers pursuant to the Agreement,

(vi) depreciation and amortization for such period, in each case, determined on
a consolidated basis in accordance with GAAP,

(vii) non-cash losses resulting from the increase in the value of outstanding
warrants or stock issued (or to be issued) in connection with the PPPI
Acquisition due to mark-to-market accounting,

(viii) non-cash losses, and

(ix) non-cash losses resulting from the allocation of Excess Purchase Price to
any of the tangible assets and intangible assets acquired in an Acquisition,
including but not limited to PPPI, which Excess Purchase Price results in a
reduction of the Loan Parties’ operating results as such amounts are recognized
in the Loan Parties’ operating results subsequent to such Acquisition;

provided, that, notwithstanding anything to the contrary contained herein, for
each Specified Month (as defined in the Side Letter), EBITDA shall be deemed to
be the amount set forth in the Side Letter for such Specified Month.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates. Eligible Accounts shall not include the
following:

(a) any Account that remains unpaid (x) more than 60 days after the original due
date shown on the invoice or (y) 90 days after the original invoice date shown
on the invoice; provided, that, Permitted Extended Term Accounts in an aggregate
amount not to exceed $3,000,000 shall not be excluded from Eligible Accounts
pursuant to this clause (a) unless such Permitted Extended Term Accounts remain
unpaid (x) more than 150 days after the original invoice date shown on the
invoice or (y) other than with respect to Accounts owed by Bandit Industries,
Inc. or Morbark Inc., remain unpaid more than 60 days after the original due
date shown on the invoice,

 

Schedule 1.1 – Page 11



--------------------------------------------------------------------------------

(b) Accounts owed by an Account Debtor (or its Affiliates) where 25% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold (other than Accounts in an aggregate amount not to exceed
$2,000,000 to the extent Agent has received a bill and hold agreement executed
and delivered by the Account Debtor thereof in form and substance acceptable to
Agent), or any other terms by reason of which the payment by the Account Debtor
may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent in an aggregate amount not
to exceed the lesser of the insurers’ maximum aggregate liability under the
policy and $7,000,000; provided, however, that such Accounts not supported by a
letter of credit or credit insurance shall not be excluded from Eligible
Accounts in an aggregate amount not to exceed $10,000,000 as a result of this
clause (f) to the extent that the Account Debtor is Hyundai Group, Doosan
Corporation, Anhui Heli Co., Ltd., non-United States subsidiaries of Hyster-Yale
Materials Handling, Inc. or Oil Lift Australia,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
(or, if the Account Debtor is Cummins Inc., Bandit Industries, Inc., Kohler Co.,
Hyster-Yale Materials Handling, Inc. or Mitsubishi-Caterpillar

 

Schedule 1.1 – Page 12



--------------------------------------------------------------------------------

Forklifts of America, Inc., 25% of all Eligible Accounts), to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent based on all
of the otherwise Eligible Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped (other than Accounts in an aggregate amount not to exceed
$2,000,000 to the extent Agent has received a bill and hold agreement executed
and delivered by the Account Debtor thereof in form and substance acceptable to
Agent) and billed to the Account Debtor, or (ii) the services giving rise to
such Account have not been performed and billed to the Account Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or

(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).

“Eligible Equipment” means Equipment (including Equipment acquired after the
Closing Date) of a Borrower that has been appraised by an appraiser reasonably
acceptable to Agent pursuant to the most recent appraisal of the Equipment of
Borrowers reasonably acceptable to Agent, upon which Agent is expressly entitled
to rely, to determine the Net Orderly Liquidation Value of such Equipment, that
complies with each of the representations and warranties respecting Eligible
Equipment made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any field examination or appraisal
performed by Agent from time to time after the Closing Date. An item of
Equipment shall not be included in Eligible Equipment if:

(a) a Borrower does not have good, valid, and marketable title thereto,

 

Schedule 1.1 – Page 13



--------------------------------------------------------------------------------

(b) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (as such Schedule may be updated as
required pursuant to Schedule 5.1) (so long as Agent has not disapproved in
writing of any such location),

(c) it is in-transit,

(d) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (i) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, or
(ii) Agent has established a Landlord Reserve with respect to such location;
provided that the requirement for the delivery of a Collateral Access Agreement
or the establishment of a Landlord Reserve set forth in this clause (d) shall be
waived by Agent for the first 45 days (as may be extended by Agent in its sole
discretion) following the Closing Date with respect to any location for which
ABL Agent has received a valid and enforceable collateral access agreement,

(e) it is not subject to a valid and perfected and, subject to Permitted Liens,
first priority Agent’s Lien,

(f) it is not in good working order and marketable condition (ordinary wear and
tear excepted),

(g) it is worn out, obsolete, damaged or defective Equipment,

(h) it consists of computer hardware,

(i) it consists of fixtures, or, unless Agent otherwise agrees, it consists of
Equipment that is not readily removable from the Real Property upon which it is
located without causing physical damage to such Real Property,

(j) it consists of tooling, or

(k) it is leased to a Borrower or by a Borrower.

“Eligible Finished Goods Inventory” shall mean Inventory that qualifies as
Eligible Inventory and consists of finished goods held for sale in the ordinary
course of Borrowers’ business.

“Eligible In-Transit Inventory” means those items of Inventory in an aggregate
amount not to exceed $5,000,000 that do not qualify as Eligible Inventory solely
because they are not in a location set forth on Schedule E-1 or in transit among
such locations and a Borrower does not have actual and exclusive possession
thereof, but as to which,

(a) such Inventory currently is in transit (whether by vessel, air, or land)
within the United States or Canada to a location set forth on Schedule E-1,

(b) title to such Inventory has passed to a Borrower,

 

Schedule 1.1 – Page 14



--------------------------------------------------------------------------------

(c) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion,

(d) such Inventory either

(1) is the subject of a negotiable bill of lading governed by the laws of a
state within the United States (x) that, unless waived by Agent, is consigned to
Agent or one of its agents (either directly or by means of endorsements),
(y) that was issued by the carrier respecting the subject Inventory, and
(z) that, unless waived by Agent, is in the possession of Agent or a customs
broker (in each case in the continental United States), or

(2) is the subject of a negotiable cargo receipt governed by the laws of a state
within the United States and is not the subject of a bill of lading (other than,
unless waived by Agent, a negotiable bill of lading consigned to, and in the
possession of, a consolidator or Agent, or their respective agents) and such
negotiable cargo receipt (x) is, unless waived by Agent, consigned to Agent or
one of its agents (either directly or by means of endorsements), (y) that was
issued by a consolidator respecting the subject Inventory, (z) that, unless
waived by Agent, is in the possession of Agent or a customs broker (in each case
in the continental United States), and

(e) Such Borrower has provided a certificate to Agent that certifies that, to
the knowledge of such Borrower, such Inventory meets all of Borrowers’
representations and warranties contained in the Loan Documents concerning
Eligible In-Transit Inventory, that it knows of no reason why such Inventory
would not be accepted by such Borrower when it arrives in the continental United
States and that the shipment as evidenced by the documents conforms to the
related order documents.

“Eligible Inventory” means Inventory of a Borrower, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Closing Date. In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Borrowers’ historical accounting practices. An item of Inventory shall not
be included in Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (or is Eligible In-Transit Inventory
or in-transit from one such location to another such location),

 

Schedule 1.1 – Page 15



--------------------------------------------------------------------------------

(d) it is in-transit to or from a location of a Borrower (other than Eligible
In-Transit Inventory or Inventory in-transit from one location set forth on
Schedule E-1 to the Agreement to another location set forth on Schedule E-1 to
the Agreement),

(e) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (other than with respect to Inventory warehoused
by UPS SLS and located at 917 Union Pacific, Laredo, Texas) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises; provided that the requirement
for the delivery of a Collateral Access Agreement set forth in this clause
(e) shall be waived by Agent for the first 45 days (as may be extended by Agent
in its sole discretion) following the Closing Date with respect to any location
for which ABL Agent has received a valid and enforceable collateral access
agreement,

(f) other than with respect to Eligible In-Transit Inventory, it is the subject
of a bill of lading or other document of title,

(g) it is not subject to a valid and perfected first priority Agent’s Lien,

(h) it consists of goods returned or rejected by a Borrower’s customers,

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Borrowers’
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment,

(j) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or

(k) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).

“Eligible Raw Material Inventory” shall mean Inventory that qualifies as
Eligible Inventory and consists of goods that are raw materials.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000;

 

Schedule 1.1 – Page 16



--------------------------------------------------------------------------------

(d) any other entity (other than a natural person) that is an “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans as one of its businesses including insurance companies,
investment or mutual funds and lease financing companies, and having total
assets in excess of $1,000,000,000; and (e) during the continuation of an Event
of Default, any other Person approved by Agent.

“Eligible WIP Inventory” shall mean Inventory that qualifies as Eligible
Inventory and consists of goods that are work in process.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party, relating to the environment, the effect of the environment on
employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

Schedule 1.1 – Page 17



--------------------------------------------------------------------------------

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Loan Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Loan Party is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party and whose employees are aggregated with the
employees of Parent or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability (as defined in the ABL Credit Agreement as in effect as of the
date hereof) minus the aggregate amount, if any, of all trade payables of Parent
and its Subsidiaries aged in excess of 90 days past the invoice due date with
respect thereto and all book overdrafts of Parent and its Subsidiaries in excess
of 90 days past the due date with respect thereto, in each case as determined by
Agent in its Permitted Discretion.

“Excess Cash” means Excess Availability plus Qualified Cash.

“Excess Cash Flow” means, for any period, an amount (if positive) determined for
Parent and its Subsidiaries on a consolidated basis equal to: (a) the sum,
without duplication, of the amounts for such period of (i) EBITDA, plus
(ii) interest income, plus (iii) other non-ordinary course income (excluding any
gains or losses attributable to Permitted Dispositions), plus (iv) the
Consolidated Working Capital Adjustment, minus (b) the sum, without duplication,
of the amounts for such period of (i) voluntary and scheduled (but not
mandatory) repayments of Funded Indebtedness (excluding repayments of ABL Loans
except to the extent the Revolving Commitments (as defined in the ABL Credit
Agreement as in effect on the date hereof) are permanently reduced in connection
with such repayments), plus (ii) Capital Expenditures (net of (A) any Net Cash
Proceeds of dispositions to the extent reinvested in accordance with
Section 2.4(e)(ii) and (B) any proceeds of related financings with respect to
such expenditures), plus (iii) cash Interest Expense, plus (iv) provisions for
current taxes based on income of Parent and its Subsidiaries and payable in cash
with respect to such period.

“Excess Purchase Price” means, with respect to any Acquisition, the amounts
allocated to the tangible and intangible assets of the target or seller in
excess of the value of the tangible assets of such target or seller as recorded
immediately prior to such Acquisition.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or

 

Schedule 1.1 – Page 18



--------------------------------------------------------------------------------

such Participant is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s principal office is located in each case as a result of a present
or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 16.2 of the Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 16.1 of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (B) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority, and (iv) any United States federal withholding
taxes imposed under FATCA.

“Extraordinary Receipts” means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) hereof), including, without limitation,
(a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (d) condemnation awards (and
payments in lieu thereof), (e) indemnity payments and (f) any purchase price
adjustment received in connection with any purchase agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means that certain fee letter, dated as of the Closing Date, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party, Agent and ABL Agent.

 

Schedule 1.1 – Page 19



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP, that by its terms matures more than one year
after the date of determination, and any such Indebtedness maturing within one
year from such date that is renewable or extendable at the option of Parent or
its Subsidiaries, as applicable, to a date more than one year from such date,
including, in any event, but without duplication, with respect to Parent and its
Subsidiaries, the Revolver Usage, the Term Loan, the Notes Debt and the amount
of their Capitalized Lease Obligations.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Guarantor” means each Loan Party (other than a Borrower) party to the Security
Agreement and each other Person that becomes a guarantor after the Closing Date
pursuant to Section 5.11 of the Agreement.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

Schedule 1.1 – Page 20



--------------------------------------------------------------------------------

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation. Notwithstanding the foregoing, (1) trade payables, accrued expenses
and operating leases incurred in the ordinary course of business and repayable
in accordance with customary trade practices and, for the avoidance of doubt,
other than royalty payments payable in the ordinary course of business in
respect of non-exclusive licenses and (2) deferred tax liabilities shall not be
considered Indebtedness.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the date hereof, executed and delivered by each Loan
Party and each of their Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.

 

Schedule 1.1 – Page 21



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, between Agent and ABL Agent, and acknowledged by the Loan Parties,
in form and substance reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Loan Parties for such period, determined on a consolidated basis in
accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 , or 6 months thereafter or, if agreed to by
all Lenders, 9 or 12 months thereafter; provided, that (a) interest shall accrue
at the applicable rate based upon the LIBOR Rate from and including the first
day of each Interest Period to, but excluding, the day on which any Interest
Period expires, (b) any Interest Period that would end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (c) with respect to an Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period), the Interest Period shall end on the last Business Day
of the calendar month that is 1, 2, 3, 6, 9, or 12 months after the date on
which the Interest Period began, as applicable, and (d) Borrowers may not elect
an Interest Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, (b) those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.2(b), to establish and maintain
(including reserves for slow moving Inventory and Inventory shrinkage) with
respect to Eligible Inventory, and (c) with respect to Eligible In-Transit
Inventory, those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.2(b), to establish and maintain
with respect to Eligible In-Transit Inventory (i) for the estimated costs
relating to unpaid freight charges, warehousing or storage charges, taxes,
duties, and other similar unpaid costs associated with the acquisition of such
Eligible In-Transit Inventory, plus (ii) for the estimated reclamation claims of
unpaid sellers of such Eligible In-Transit Inventory.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

 

Schedule 1.1 – Page 22



--------------------------------------------------------------------------------

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Landlord Reserve” means, as to each location at which a Borrower has Inventory,
Equipment or books and records located and as to which a Collateral Access
Agreement has not been received by Agent, a reserve in an amount equal to the
greater of (a) the number of months’ rent for which the landlord will have,
under applicable law, a Lien in the Inventory or Equipment of such Borrower to
secure the payment of rent or other amounts under the lease relative to such
location, or (b) 3 months’ rent under the lease relative to such location.

“Lender” has the meaning set forth in the preamble to the Agreement and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Loan Parties under any of
the Loan Documents, including, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to Parent or its Subsidiaries, (d) Agent’s customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise), together with any out-of-pocket costs and
expenses incurred in connection therewith, (e) customary charges imposed or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s reasonable costs and expenses (including reasonable
documented attorneys fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Loan Parties, (i) Agent’s reasonable
documented costs and expenses (including reasonable documented attorneys fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to the rating of the Term
Loan, CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan

 

Schedule 1.1 – Page 23



--------------------------------------------------------------------------------

facilities), or amending, waiving, or modifying the Loan Documents, and
(j) Agent’s and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
reasonable documented attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Loan Party or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Leverage Ratio” means, as of any date of determination, the result of (a) the
amount of Parent’s Funded Indebtedness as of such date, to (b) Parent’s EBITDA
for the 12 month period ended as of such date.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the greater of (a) the rate per annum rate appearing on the
applicable Bloomberg L.P. (the “Service”) page (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service), at approximately 11:00 a.m., London time, 2 Business Days prior to the
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with the Agreement (and, if any such rate is below zero,
the LIBOR Rate shall be deemed to be zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error and (b) 1.00%.

“LIBOR Rate Loan” means each portion of the Term Loan that bears interest at a
rate determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

Schedule 1.1 – Page 24



--------------------------------------------------------------------------------

“Liquidity” means, at any time, an amount determined for Parent and its
Subsidiaries on a consolidated basis equal to the result of (a) the ABL
Borrowing Base (as defined in the ABL Credit Agreement (as in effect on the date
hereof)) at such time, minus (b) the Revolver Usage at such time.

“Loan” shall mean the Term Loan made hereunder, or any portion thereof made by a
Lender, as the context may require.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Security
Agreement, the Side Letter, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any guaranty, any mortgage, the Patent Security
Agreement, the Trademark Security Agreement, any note or notes executed by
Borrowers in connection with the Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Loan Party and any member of the Lender Group in connection with
the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Loan Parties, taken as a whole, (b) a material impairment of Loan Parties’
ability to perform their obligations under the Loan Documents to which they are
parties or of the Lender Group’s ability to enforce the Obligations or realize
upon the Collateral (other than as a result of as a result of an action taken or
not taken that is solely in the control of Agent), or (c) a material impairment
of the enforceability or priority of Agent’s Liens with respect to all or a
material portion of the Collateral.

“Maturity Date” means the earliest of (a) June 28, 2021, (b) the “Maturity Date”
of the ABL Credit Agreement, and (c) 90 days prior to the final maturity of the
Notes Debt.

“Maximum ABL Obligations” has the meaning specified therefor in the
Intercreditor Agreement.

“Maximum Revolver Amount” means $75,000,000 minus any permanent reductions of
any revolving loan commitments under the ABL Credit Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

Schedule 1.1 – Page 25



--------------------------------------------------------------------------------

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of Parent and its Subsidiaries in the form prepared for presentation
to senior management thereof and (b) a financial report package including
management’s discussion and analysis of the financial condition and results of
operations, in each case, for the applicable month, fiscal quarter or fiscal
year and for the period from the beginning of the then current fiscal year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by any Loan Party of assets, the
amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of such Loan Party, in connection therewith after
deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than (A) Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents, (B) Indebtedness owing
to ABL Agent or any ABL Lender under the ABL Credit Agreement or the other ABL
Loan Documents and (C) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party in connection with such sale or
disposition, (iii) taxes paid or payable to any taxing authorities by such Loan
Party in connection with such sale or disposition, in each case to the extent,
but only to the extent, that the amounts so deducted are, at the time of receipt
of such cash, actually paid or payable to a Person that is not an Affiliate of
any Loan Party, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party, the aggregate amount of cash received (directly or indirectly) from time
to time (whether as initial consideration or through the payment or disposition
of deferred consideration) by or on behalf of such Loan Party in connection with
such issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party in connection with such issuance or incurrence, (ii) taxes paid or payable
to any taxing authorities by such Loan Party in connection with such issuance or
incurrence, in each case to the extent, but only to the extent, that the amounts
so deducted are, at the time of receipt of such cash, actually paid or payable
to a Person that is not an Affiliate of any Loan Party, and are properly
attributable to such transaction.

 

Schedule 1.1 – Page 26



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Eligible Equipment, at
any time, the orderly liquidation value with respect thereto as set forth in the
most recent appraisal acceptable to Agent, upon which Agent is expressly
entitled to rely, prepared by an appraiser acceptable to Agent, net (without
duplication) of operating expenses, liquidation expenses and commissions set
forth in such appraisal; provided, that with respect to any particular item of
Eligible Equipment, operating expenses, liquidation expenses and commissions
will be such amount as reasonably determined by Agent.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Notes Debt” means the Indebtedness evidenced by the Senior Notes and related
Guarantees (as defined in the Notes Indenture Agreement as of April 29, 2015)
and any Refinancing Indebtedness of such Indebtedness.

“Notes Indenture Agreement” means the Indenture among Parent and the guarantors
party thereto, and The Bank of New York Mellon, as trustee, as amended from time
to time as in effect on April 29, 2015.

“Obligations” means all loans (including the Term Loan and the Protective
Advances), debts, principal, interest (including any interest that accrues after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
premiums, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by any Loan Party
arising out of, under, pursuant to, in connection with, or evidenced by the
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrowers are
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Term Loan, (ii) interest accrued on
the Term Loan, (iii) Lender Group Expenses, (iv) fees payable under the
Agreement or any of the other Loan Documents, and (v) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

Schedule 1.1 – Page 27



--------------------------------------------------------------------------------

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

“Permitted Acquisition” means any Acquisition so long as the aggregate Purchase
Price for all Permitted Acquisitions (including such Acquisition) (i) during any
fiscal year of Parent does not exceed $12,500,000 and (ii) during the term of
the Agreement does not exceed $25,000,000 and:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result of such Acquisition
other than Permitted Liens,

(c) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Parent and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition

 

Schedule 1.1 – Page 28



--------------------------------------------------------------------------------

during the relevant period) to the historical consolidated financial statements
of the Person to be acquired (or the historical financial statements related to
the assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries (i) would have been in compliance with the financial covenants in
Section 7 of the Agreement for the 4 fiscal quarter period ended immediately
prior to the proposed date of consummation of such proposed Acquisition, and
(ii) are projected to be in compliance with the financial covenants in Section 7
of the Agreement for the 4 fiscal quarter period ended one year after the
proposed date of consummation of such proposed Acquisition,

(d) Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(e) Borrowers shall have Excess Cash in an amount equal to or greater than the
greater of $13,125,000 and 17.5% of the Maximum Revolver Amount immediately
after giving effect to the consummation of the proposed Acquisition,

(f) Borrowers shall have Liquidity and Qualified Cash in an amount equal to or
greater than $25,000,000, both immediately before and immediately after giving
effect to such Acquisition,

(g) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

(h) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and their Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Parent and its Subsidiaries or a business reasonably related
thereto,

(j) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

(k) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the

 

Schedule 1.1 – Page 29



--------------------------------------------------------------------------------

Agreement, as applicable, of the Agreement and, in the case of an acquisition of
Equity Interests, the applicable Loan Party shall have demonstrated to Agent
that the new Loan Parties have received consideration sufficient to make the
joinder documents binding and enforceable against such new Loan Parties, and

(l) if the proposed Acquisition is being consummated within 12 months of the
Closing Date, Agent shall have provided its prior written consent to such
proposed Acquisition.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Loan Parties,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Loan Parties in the ordinary course
of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Loan Parties to the extent not economically desirable
in the conduct of its business or (ii) the abandonment of patents, trademarks,
copyrights, or other intellectual property rights in the ordinary course of
business so long as (in each case under clauses (i) and (ii)), (A) with respect
to copyrights, such copyrights are not material revenue generating copyrights,
and (B) such lapse is not materially adverse to the interests of the Lender
Group,

 

Schedule 1.1 – Page 30



--------------------------------------------------------------------------------

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) transfers of assets (i) from Parent or any of its Subsidiaries to a Loan
Party, and (ii) from any Subsidiary of Parent that is not a Loan Party to any
other Subsidiary of Parent,

(o) dispositions of assets (other than Eligible Accounts or Eligible Inventory)
acquired by Parent and its Subsidiaries pursuant to a Permitted Acquisition
consummated within 12 months of the date of the proposed disposition so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value of such assets, (ii) the assets to be so disposed
are not necessary or economically desirable in connection with the business of
Parent and its Subsidiaries, and (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition,

(p) sales or dispositions of assets that do not constitute Collateral in an
aggregate amount not to exceed $1,500,000 over the term of the Agreement, and

(q) sales or dispositions of assets (other than Accounts, Inventory or Equity
Interests of Subsidiaries of Parent (other than in connection with the sale of
all or substantially all of the Equity Interests of any such Subsidiary)) not
otherwise permitted in clauses (a) through (p) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
any fiscal year (including the proposed disposition) would not exceed
$2,000,000.

“Permitted Extended Term Account” means any Account owed by Bandit Industries,
Inc., Morbark Inc. or an Account Debtor with payment terms in excess of 60 days.

“Permitted Holders” means Gary Winemaster and Kenneth Winemaster, collectively.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

 

Schedule 1.1 – Page 31



--------------------------------------------------------------------------------

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Loan Party, to
the extent that the Person that is obligated under such guaranty could have
incurred such underlying Indebtedness,

(f) unsecured Indebtedness of any Loan Party that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such unsecured Indebtedness does not amortize until 12 months after the
Maturity Date, (v) such unsecured Indebtedness does not provide for the payment
of interest thereon in cash or Cash Equivalents prior to the date that is 12
months after the Maturity Date, and (vi) such Indebtedness is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to Agent,

(g) Acquired Indebtedness in an amount not to exceed $500,000 outstanding at any
one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Loan Party, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year,

(j) the incurrence by any Loan Party of Indebtedness under Hedge Agreements that
are incurred for the bona fide purpose of hedging the interest rate, commodity,
or foreign currency risks associated with Loan Parties’ operations and not for
speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(m) Indebtedness composing Permitted Investments,

 

Schedule 1.1 – Page 32



--------------------------------------------------------------------------------

(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(o) unsecured Indebtedness of Parent owing to employees, former employees,
officers, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption by Parent of the Equity Interests of Parent that has been issued to
such Persons, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $250,000, and
(iii) such Indebtedness is subordinated in right of payment to the Obligations
on terms and conditions reasonably acceptable to Agent,

(p) Indebtedness in an aggregate outstanding principal amount not to exceed
$100,000 at any time outstanding for all Subsidiaries of Parent that are CFCs;
provided, that such Indebtedness is not directly or indirectly recourse to any
of the Loan Parties or of their respective assets,

(q) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(r) Subordinated Indebtedness, the aggregate outstanding amount of which does
not exceed $5,000,000,

(s) obligations in respect of tooling and design incurred pursuant to long term
supply agreements in existence on the Closing Date or entered into in the
ordinary course of business,

(t) any other unsecured Indebtedness incurred by Parent or any of its
Subsidiaries, on terms and conditions satisfactory to Agent, in an aggregate
outstanding amount not to exceed $20,000,000 at any one time, and

(u) the Notes Debt in an aggregate principal amount not to exceed $55,000,000,
and

(v) the ABL Indebtedness in an aggregate principal amount not to exceed the
Maximum ABL Obligations and to the extent that such ABL Indebtedness is subject
to the terms and conditions of the Intercreditor Agreement.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, and (b) a Subsidiary of Parent that is not a Loan Party to a
Loan Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

 

Schedule 1.1 – Page 33



--------------------------------------------------------------------------------

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of any
Loan Party for the purpose of purchasing Equity Interests in Parent so long as
the proceeds of such loans are used in their entirety to purchase such Equity
Interests in Parent, and (ii) loans and advances to employees and officers of
any Loan Party in the ordinary course of business for any other business purpose
and in an aggregate amount not to exceed $250,000 at any one time,

(k) Permitted Acquisitions,

(l) Investments resulting from entering into (i) Bank Product Agreements (as
defined in the ABL Credit Agreement as of the date hereof), or (ii) agreements
relative to Indebtedness that is permitted under clause (j) of the definition of
Permitted Indebtedness,

(m) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(o) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) Borrowers have Excess Cash in an amount equal to or
greater than the

 

Schedule 1.1 – Page 34



--------------------------------------------------------------------------------

greater of $13,125,000 and 17.5% of the Maximum Revolver Amount immediately
after giving effect to the consummation of the proposed Investment and
(iii) Borrowers have Liquidity and Qualified Cash in an amount equal to or
greater than $25,000,000, both immediately before and immediately after giving
effect to the consummation of the proposed Investment, any other Investments
consisting of joint ventures (whether or not 50/50 owned with a third party)
that are not Subsidiaries in an aggregate amount not to exceed $4,000,000 over
the term of the Agreement,

(p) Investments in joint ventures existing on the Closing Date and identified on
Schedule P-1 to the Agreement in an aggregate amount not to exceed during the
term of this Agreement the sum of (i) the aggregate amount of Investments that
the Loan Parties are required to make pursuant to binding commitments contained
in the definitive legal documentation for such joint ventures (as in effect on
the Closing Date) plus (ii) $500,000; and

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$500,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

 

Schedule 1.1 – Page 35



--------------------------------------------------------------------------------

(h) Liens on amounts deposited to secure Loan Parties’ obligations in connection
with worker’s compensation or other unemployment insurance,

(i) Liens on amounts deposited to secure Loan Parties’ obligations in connection
with the making or entering into of bids, tenders, or leases in the ordinary
course of business and not in connection with the borrowing of money,

(j) Liens on amounts deposited to secure Loan Parties’ reimbursement obligations
with respect to surety or appeal bonds obtained in the ordinary course of
business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition,

(r) Liens assumed by any Loan Party in connection with a Permitted Acquisition
that secure Acquired Indebtedness,

(s) [intentionally omitted],

(t) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $250,000, and

(u) Liens held by ABL Agent, for the benefit of itself, the ABL Lenders and any
Bank Product Providers (as defined in the ABL Credit Agreement), to secure
Indebtedness evidenced by the ABL Loan Documents and permitted in clause (v) of
the definition of Permitted Indebtedness and to the extent such Liens are
subject to the terms and conditions of the Intercreditor Agreement.

 

Schedule 1.1 – Page 36



--------------------------------------------------------------------------------

“Permitted Protest” means the right of any Loan Party to protest any Lien (other
than any Lien that secures the Obligations), taxes (other than payroll taxes or
taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on Loan Parties’ books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Loan Party, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $5,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“PPPI” has the meaning specified therefor in the preamble to the Agreement.

“PPPI Acquisition” means the transactions contemplated by the PPPI Acquisition
Documents.

“PPPI Acquisition Documents” means that certain Stock Purchase Agreement dated
as of April 1, 2014 among Parent, CKT Holdings, Inc., Carl L. Trent,
individually and as seller representative, and Kenneth C. Trent, and all
agreements, documents and instruments executed and/or delivered pursuant thereto
or in connection therewith.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

Schedule 1.1 – Page 37



--------------------------------------------------------------------------------

“Pro Rata Share” means, as of any date of determination, with respect to a
Lender’s obligation to make all or a portion of the Term Loan, with respect to
such Lender’s right to receive payments of interest, fees, and principal with
respect to the Term Loan, and with respect to all other computations and other
matters, the percentage obtained by dividing (i) the Term Loan Exposure of such
Lender by (ii) the aggregate Term Loan Exposure of all Lenders.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Parent or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers that is in Deposit Accounts
or in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party and the improvements thereto.

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.2(b), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

 

Schedule 1.1 – Page 38



--------------------------------------------------------------------------------

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Term Loan Exposure of all Lenders; provided, that
(i) the Term Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are 2 or more
Lenders, “Required Lenders” must include at least 2 Lenders (who are not
Affiliates of one another).

“Reserves” means, as of any date of determination, those reserves (other than
the Availability Reserve, Receivable Reserves and Inventory Reserves) that Agent
deems necessary

 

Schedule 1.1 – Page 39



--------------------------------------------------------------------------------

or appropriate, in its Permitted Discretion and subject to Section 2.2(b), to
establish and maintain (including reserves with respect to (a) sums that Parent
or its Subsidiaries are required to pay under any Section of the Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay, (b) amounts owing by Parent or its Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral and (c) the Specified Payments (as defined in the Side Letter))
with respect to the Borrowing Base.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent (including any payment in connection with any merger or
consolidation involving Parent) or to the direct or indirect holders of Equity
Interests issued by Parent in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Parent, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Parent) any Equity Interests issued by Parent, (c) make
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Parent now or hereafter
outstanding, and (d) make, or cause or suffer to permit Parent or any of its
Subsidiaries to make, any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

“Revolver Usage” means the “Revolver Usage” as defined in the ABL Credit
Agreement as in effect as of the date hereof.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

Schedule 1.1 – Page 40



--------------------------------------------------------------------------------

“Security Agreement” means a guaranty and security agreement, dated as of the
date hereof, in form and substance reasonably satisfactory to Agent, executed
and delivered by each Loan Party to Agent.

“Senior Notes” means the “Securities” as defined in the Notes Indenture
Agreement.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Side Letter” means the letter agreement, dated as of the date hereof, in form
and substance reasonably satisfactory to Agent, by and among Borrowers and
Agent.

“Sole Lead Arranger” has the meaning set forth in the preamble to the Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets (which for this
purpose, shall include, without limitation, rights of contribution in respect of
obligations for which such Person has provided a guarantee), (b) such Person is
not engaged or about to engage in a business or transaction for which the
remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 450).

“Subordinated Indebtedness” means any unsecured Indebtedness of any Loan Party
incurred from time to time that is subordinated in right of payment to the
Obligations in a manner satisfactory to Agent and contains terms, including
without limitation, payment terms, satisfactory to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the sum of the aggregate Term Loan Exposure of all Lenders; provided,
that (i) the Term Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders, and (ii) at any time there are 2 or
more Lenders, “Supermajority Lenders” must include at least 2 Lenders (who are
not Affiliates of one another).

 

Schedule 1.1 – Page 41



--------------------------------------------------------------------------------

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

“Term Loan Exposure” means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.

“Term Loan Lender” means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan.

“Term Priority Collateral” means “Term Priority Collateral” as defined in the
Intercreditor Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred as of such date, or (b) Excess Availability is less than
the greater of (i) 12.5% of the Maximum Revolver Amount as of such date and
(ii) $9,375,000.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wholly-owned Subsidiary” means a Subsidiary of Parent of which all of the
issued and outstanding Equity Interests (other than directors’ qualifying shares
as required by law) are owned by Parent and/or one or more Wholly-owned
Subsidiaries within the meaning of this definition.

 

Schedule 1.1 – Page 42



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) The Closing Date shall occur on or before June 28, 2016;

(b) Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect Agent’s Liens in and to the Collateral,
and Agent shall have received searches reflecting the filing of all such
financing statements;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) the Fee Letter,

(ii) the Flow of Funds Agreement,

(iii) the Security Agreement,

(iv) the Side Letter,

(v) the Patent Security Agreement,

(vi) the Trademark Security Agreement,

(vii) the Intercompany Subordination Agreement,

(viii) the Intercreditor Agreement, and

(ix) a Perfection Certificate;

(e) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;

(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, which Governing

 

Schedule 3.1 – Page 1



--------------------------------------------------------------------------------

Documents shall be (i) certified by the Secretary of such Loan Party, and
(ii) with respect to Governing Documents that are charter documents, certified
as of a recent date (not more than 30 days prior to the Closing Date) by the
appropriate governmental official;

(g) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;

(h) Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(i) Agent shall have received certificates of insurance as are required by
Section 5.6 of the Agreement, the form and substance of which shall be
satisfactory to Agent;

(j) [Intentionally omitted];

(k) Agent shall have received an opinion of (i) Paul Hastings LLP, the Loan
Parties’ counsel and (ii) Briggs and Morgan, P.A., the Loan Parties’ Minnesota
counsel, each, in form and substance satisfactory to Agent;

(l) Borrowers shall have Liquidity and cash on hand of at least $25,000,000
after giving effect to the initial extensions of credit under the Agreement, and
the payment of all fees and expenses required to be paid by Borrowers on the
Closing Date under the Agreement or the other Loan Documents;

(m) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Parent’s and its
Subsidiaries’ books and records and verification of Borrowers’ representations
and warranties to Lender Group, (ii) an inspection of each of the locations
where Parent’s and its Subsidiaries’ Inventory is located, and (iii) a review of
Parent’s and its Subsidiaries’ material agreements, in each case, the results of
which shall be satisfactory to Agent;

(n) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, the results of which shall be satisfactory
to Agent;

(o) Agent shall have received an appraisal of the Net Liquidation Percentage
applicable to Parent’s and its Subsidiaries’ Inventory, the results of which
shall be satisfactory to Agent;

(p) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;

 

Schedule 3.1 – Page 2



--------------------------------------------------------------------------------

(q) Parent and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Parent or its Subsidiaries of the
Loan Documents or with the consummation of the transactions contemplated
thereby;

(r) The EBITDA of Parent and its Subsidiaries for the twelve months ended
immediately before the Closing Date shall be at least $5,000,000;

(s) Agent shall have received the ABL Credit Agreement, in form and substance
satisfactory to Agent, executed by all parties thereto, and copies of the ABL
Loan Documents, certified as true and correct copies thereof by an officer of
Parent, together with a certificate of an officer of Parent stating that such
agreements remain in full force and effect and that none of the Loan Parties has
breached or defaulted in any of its obligations under such agreement;

(t) The representations and warranties of Loan Parties contained in the
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the Closing Date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(u) No Default or Event of Default shall have occurred and be continuing on the
date of the Closing Date, nor shall either result after giving effect to the
Closing Date; and

(v) All other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

Schedule 3.1 – Page 3



--------------------------------------------------------------------------------

Schedule 3.6

 

1. Agent shall have received insurance endorsements, as are required by
Section 5.6 of the Agreement, the form and substance of which shall be
satisfactory to Agent, within 10 Business Days after the Closing Date.

 

2. Agent shall have received evidence of the termination of the deposit account
control agreement in favor of the ABL Agent over the account of Professional
Power Products, Inc. at First National Bank and Trust Company, within 10
Business Days after the Closing Date.

 

3. Agent shall have received Collateral Access Agreements with respect to the
following locations: 32505 Industrial Drive, Madison Heights, Michigan; 448 W.
Madison Street, Darrien, Wisconsin; 414 West Main Street, Lansdale,
Pennsylvania; 4120 Capital Circle, Janesville, Wisconsin; 1000 Greenleaf, Elk
Grove Village, Illinois; 921 East 66th Street, Lubbock, Texas; 201 Mittel Wood
Dale, Wood Dale, Illinois; 101 Mittel Wood Dale, Wood Dale, Illinois; 1465
Hamilton Parkway, Itasca, Illinois; 6650 Highland, Waterford Michigan; 2121
South Oneida Street, Green Bay, Wisconsin; and 150 Hawkins Avenue, Parsippany,
New Jersey, within 45 days after the Closing Date.

 

4. Agent shall have received evidence, in form and substance satisfactory to
Agent, that the trademark filing for Bi-Phase Technologies, LLC, has been
corrected with the United States Patent and Trademark Office to reflect that
Bi-Phase Technologies is a Minnesota limited liability company, within 120 days
after the Closing Date; provided, however, that such correction shall not be
required if Agent is satisfied, in its Permitted Discretion, that such
correction has not been made after the Loan Parties have used commercially
reasonable efforts to make the same.

 

5. Agent shall have received a stock certificate, in form and substance
satisfactory to Agent (including, without limitation, with respect to the
absence of any restrictive legend or any other requirement to deliver an opinion
of counsel or obtain the consent of the applicable company or its counsel
regarding registration under applicable securities laws in connection with any
pledge or transfer of such stock certificate), for each Pledged Company (as
defined in the Security Agreement) whose Equity Interest is evidenced by a stock
certificate (other than the Parent) within 5 Business Days after the Closing
Date.

 

Schedule 3.6 – Page 1



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies to each Lender) each
of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

as soon as available, but in any event within 30 days after the end of each
month during each of Parent’s fiscal years,     

(a) an unaudited consolidated balance sheet, income statement, statement of cash
flow, covering Parent’s and its Subsidiaries’ operations during such period and
compared to the prior period and plan, and

 

(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable, and

 

(c) a report of sales and gross margin results during such period for the Parent
and its Subsidiaries on a consolidated basis.

as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Parent’s fiscal years,     

(d) an unaudited consolidated balance sheet, income statement, statement of cash
flow, covering Parent’s and its Subsidiaries’ operations during such period and
compared to the prior period and plan, and

 

(e) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable, and

 

(f) a Narrative Report.

 

Schedule 5.1 – Page 1



--------------------------------------------------------------------------------

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,   

(g) consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any
(A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7 of the Agreement), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity, and, if prepared, such accountants’ letter to management),

 

(h) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable,

 

(i) a Narrative Report, and

 

(j) an officer’s certificate of the chief financial officer of Parent (i) either
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to Section 5.1 and/or identifying such
changes, or (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Perfection
Certificate or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Loan Documents for a period of not
less than eighteen (18) months after the date of such officer’s certificate
(except as noted therein with respect to any continuation statements to be filed
within such period).

as soon as available, but in any event within 30 days after the start of each of
Parent’s fiscal years,   

(k) copies of Parent’s Projections, in form and substance (including as to scope
and underlying assumptions) satisfactory to Agent, in its Permitted Discretion,
for the forthcoming fiscal year, quarter by quarter, certified by the chief
financial officer of Borrower as being such officer’s good faith estimate of the
financial performance of Parent during the period covered thereby, and

 

(l) a report in form and substance satisfactory to Agent outlining all material
insurance coverage maintained as of the date of such report by Parent and its
Subsidiaries and all material insurance coverage planned to be maintained by
Parent and its Subsidiaries in such fiscal year.

 

Schedule 5.1 – Page 2



--------------------------------------------------------------------------------

promptly after the delivery or receipt thereof    (m) (i) copies of any
amendments, waivers, consents or other modifications to the ABL Credit
Agreement, any other ABL Loan Document or the Notes Indenture Agreement and (ii)
copies of any material notices or reports delivered or received in connection
with the ABL Credit Agreement, any other ABL Loan Document or the Notes
Indenture Agreement (including borrowing base certificates and all accounts
receivable agings, accounts payable agings and all Inventory reports). promptly,
but in any event within 5 days after Parent or any of its Subsidiaries has
knowledge of any event or condition that constitutes a Default or an Event of
Default,    (n) notice of such event or condition and a statement of the
curative action that such Person proposes to take with respect thereto. promptly
after the occurrence thereof    (o) if, as a result of any change in accounting
principles and policies from those used in the preparation of the historical
financial statements, the consolidated financial statements of Parent and its
Subsidiaries delivered pursuant to Section 5.1 of the Agreement will differ in
any material respect from the consolidated financial statements that would have
been delivered pursuant to such Section had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to Agent. promptly after the commencement thereof, but in any event
within 5 days after the service of process with respect thereto on Parent or any
of its Subsidiaries,    (p) notice of all actions, suits, or proceedings brought
by or against Parent or any of its Subsidiaries before any Governmental
Authority which reasonably could be expected to result in a Material Adverse
Effect. promptly after the receipt thereof    (q) copies of all environmental
audits and reports with respect to any environmental matter which has resulted
in or is reasonably likely to result in a material Environmental Action asserted
against Parent or any of its Subsidiaries or in any material Environmental
Liabilities of Parent or any of its Subsidiaries. upon the request of Agent,   
(r) any other information reasonably requested relating to the financial
condition of Parent or any of its Subsidiaries.

 

Schedule 5.1 – Page 3



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (no later than the 15th day of each month) (Weekly during an Increased
Reporting Period).

 

“Increased Reporting Period” shall mean a period commencing on a Trigger Event
and ending on the first date on which the Availability Conditions are met.

  

(a) an executed Borrowing Base Certificate, provided, that during any Increased
Reporting Period, the Inventory reported on each weekly Borrowing Base
Certificate shall be the Inventory as of the prior month end, and

 

(b) an Account roll-forward, in a format acceptable to Agent in its discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of each Borrower’s general ledger (with Account categories
that are not eligible for the Borrowing Base calculated monthly at all times,
including during an Increased Reporting Period).

 

 

Schedule 5.2 – Page 1



--------------------------------------------------------------------------------

Monthly (no later than the 15th day of each month)   

(c) a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(e) a detailed Inventory system/perpetual report specifying the cost and the
wholesale market value of Parent’s and its Subsidiaries’ Inventory, by category,
with additional detail showing additions thereto and deletions therefrom,
together with a reconciliation to each Borrower’s general ledger accounts
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(f) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base (calculated monthly at all times, including during an Increased
Reporting Period), if Borrowers have not implemented electronic reporting,

 

(g) a summary aging, by vendor, of Parent’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks,

 

(h) a detailed report regarding each Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash, and

 

(i) notice of all claims, offsets or disputes asserted by Account Debtors with
respect to Parent’s and its Subsidiaries’ Accounts.

Monthly (no later than the 30th day of each month)    (j) a reconciliation of
Accounts, trade accounts payable, and Inventory of each Borrower’s general
ledger accounts to its monthly financial statements including any book reserves
related to each category. Upon reasonable request by Agent   

(k) a report regarding Parent’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes,

 

(l) a Perfection Certificate or a supplement to the Perfection Certificate,

 

(m) a detailed list of Parent’s and its Subsidiaries’ customers, with address
and contact information,

 

(n) copies of purchase orders and invoices for Inventory and Equipment acquired
by each Borrower or its Subsidiaries,

 

(o) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding

 

Schedule 5.2 – Page 2



--------------------------------------------------------------------------------

  

supporting documentation, with respect to invoices and credit memos in excess of
an amount determined in the sole discretion of Agent, from time to time, and

 

(p) such other reports as to the Collateral or the financial condition of Parent
and its Subsidiaries, as Agent may reasonably request.

 

Schedule 5.2 – Page 3